Case 19-22969-CMB       Doc 76    Filed 01/07/20 Entered 01/07/20 16:14:03   Desc Main
                                 Document      Page 1 of 39


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:

  ALPHA SCREEN GRAPHICS, INC.,                   Bankruptcy No. 19-22969-CMB

           Debtor,                               Chapter 11

                                                 Document No.



                     MONTHLY OPERATING REPORT OF DEBTOR
                 FOR THE PERIOD NOVEMBER 1 NOVEMBER 30, 2019
                                                   —




                                                       ROBERTO LAMPL
                                                       PA I.D. #19809
                                                       JOHN P. LACHER
                                                       PA I.D. #62297
                                                       DAVID L. FUCHS
                                                       PA 1.0. #205694
                                                       RYAN J. COONEY
                                                       PA 1.0. #319213
                                                       Counsel for the Debtor
                                                       223 Fourth Avenue, 4th Floor
                                                       Pittsburgh, PA 15222
                                                       (412) 392-0330 (phone)
                                                       (412) 392-0335 (facsimile)
                                                       Email: rIampllampllaw.com
                                                                                                 ___
                                                                                                      ___
                                                                                                          ___




Case 19-22969-CMB                                    Doc 76      Filed 01/07/20 Entered 01/07/20 16:14:03                                             Desc Main
                                                                Document      Page 2 of 39




            It n   tIne   ti   rorni it on to dp.iLt
                                                     lb t.eI
                                                                               —




                   Nn                Scetti GrspNc.   Inc.

         LkitedMaC Oa*nWIty            Cott%,lha
                                                               DisUld of_______
          oe r.ra,r              1l.U3 CUB
                                                                                                                                       LI    Check ii*iis san
                                                                                                                                             amended lny


        Official Form 425C

        Monthly Operating Re
                             port for Small Rushiess
                                                     Under Chapter 11
                                                                                                                                                           12/1?

       Line dbusir335’
                                                                                                            Dam report   fliod;
                                                                                                                                             Do, nn  21 5)
                                                                                           NAISC cods.
      in aecartbnce with dtia
                              29, sectIon lUG, of the Vn
      thatl have examined                                lbd State. Code, I dec
                           the lollawing small btninn                           lare under penalty of
      attachments and, to the bat                      e monthly vpenltng ripott                      pa4ury
                                  crmyknowle                                        and the accompanyin
                                                    ,tho edo u Ms ars true                               g
                                                                                , coaact, and complete.
      Re4tttepaty.                                                   ii
                                                       —
                                                                  —
      Driçh*W &griatwe of resp
                                     onsible party
     Piqled flanw oJ inp
                        nible Orti
                                                             3Ac C5 c -‘rn a t
                     1.        QuestIonnaire
          Answer all quesUons on
                                   behalf at the debtur for
                                                               ISa period covered by ths
                                                                                              report, uni5 olher*se
                                                                                                                          indlca’sd.
              If vail answer Now
                                     any of the quesdons in                                                                                 In
                                                                    lInes 1-9, attach an expiana                                                     No        HI*
         1. Did tI’s Suslness operate                                                                llur. and label ft &h
                                         during the enOrettpcdñiq                                                           IM 4.
         2. t) yOU plan La caninue                                     peti od?
                                      to operate the buskiess nex
                                                                      t month?                                                              Ed    U        C
        3. Haveyoupadallo
                                lycurbtrconbnt?                                                                                                   C        C
        4. DUybdpnyyourem
                                 pioyeesonhiwe?                                                                                                   C        C
        ñ. Have you deposited
                                 al the receVts for your
                                                           bus[ness 010 dettor in pon                                                             C        U
       6. Have you tImely Ned you                                                         essbn DIP) accounts?
                                      r tax returns and pad
                                                              all of your Laxos                                                                  C         U
       7. Have you thnety fried
                                 an other requtee govern
                                                            ment flIngs’
                                                                                                                                        C        C
       0. Are you drnenlon your                                                                                                         C
                                    quarterly fee paymen
                                                           ts to the U.S. Tnt
                                                                                s’re or Bsnkniptcy Adm
                                                                                                                                                 C)       ,

      9. Have YOU timely paid all                                                                         inistrator?
                                    or your Insurance premi4
                                                                 rs?
                                                                                                                                        LI       C
           it you answer Yes to
      10. Do you have any tank
                                   any olte questIon in
                                                                  lines 10-18, attach an
                                                                                             elfplanabon and labe
                                                                                                                                       9         C        C
                                  aonls open other                                                                     It ExhIbitS.
                                                         then the DIP accounts?
     11. Havoyousdan
                          yassetsotherflnhwent
                                                      ory7                                                                              U                  C
     12. Haveyw sold ortrane                                                                                                            3
                                 frnod any asrets or provid                                                                                               U
                                                               ed sezvices to anyone rela
     13. 0!danylnswanctirip                                                                 ted to the DIP itt any way
                                                                                                                       ?               C
                                  ancantetyourpoIicy                                                                                                      C]
    14. DId you have any unu
                               suul or signiitnt unantapat                                                                             C                  LI
                                                                td expenses?
    15. Han you borrowed mo                                                                                                            C
                                 ney horn anyor.e or has any
                                                                one made any poymen                                                                       Ci
    IS. Has anyone made an                                                               ts on your bsh&fl
                               investment in your bis
                                                        kiss7
                                                                                                                                       C         f        C
OI’T4 Port,’ Z5C                                                                                                                       0
                                          Montigy Ope,eUn Report
                                                                        forSn&I Business Under
                                                                                                    Chapter II
                                                                                                                                        pape I




                                                                   t   ahpd
                                                                                                                                       _________




     Case 19-22969-CMB                      Doc 76       Filed 01/07/20 Entered 01/07/20 16:14:03                             Desc Main
                                                        Document      Page 3 of 39


 De\ae         ,A\2\ crCey                         (G                                    Carunbe,    (
      17. Have you paid any bills you awed before you filed bankruptcy?
     16. Have you ailowed any checks to clear the bank thai were issued before you flIed bankruptcy?
                                                                                                                                            )(       U



              2. Summary of Cash Activity for All Accounts

     19. Total opening balance of all accounts
          This amount must equal what you reported as the cash on hand at the end of the month in the previous                         i   / 3       s
          month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
     / Attach a listing of all cash received for the month and label t Exhibit C. Include all
    / cash received even if you have not deposited it at the bank. collections on
   / receivables, credit card deposits, cash received frcm other parties, or loans, gifts. or
  V     payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
                                                                                                             ‘2    / C
          Report the total from Exhibit C here.
     21. Total cash disbursements
        1Attach a licting of all payments you made in the month and label it Exhibit D. List the
     /   date paid, payee, purpose, and amount. Include all cash payments, debit card
    /    transactions, checks issued even if they have not cleared the bank, outstanding
   /     checks issued before the bankruptcy was filed that were allowed to clear this month,
         and payments made by other parties on your behalf. Do not attach bank statements
         in lieu of Exhibit D.
          Report the total from Exhibit 0 here.
                                                                                                       —      cl          /
     22. Net cash flow
                                                       (
         Subtracl line 21 from line 20 and report the result here,
                                                                                                                                   —
         This amount may be different from what you may have calculated as net profit.

     23. Cash on hand at the end of the month
         Add line 22   +   line 19. Report the result here.
         Report this figure as the cash on hand at the beginning of the month on your next operating report.                   $   _s;iQ         ‘
                                                                                                                                                     a
                                                                                                                          =
         This amount may not match your bank account balance because you may have outstanding
                                                                                                      checks that
         have not cleared the bank or deposits in transit.



   Thpaid Gills
         Attach a list of all debts (including taxes) which you have incurred since the date you
                                                                                                 filed bankruptcy but
         have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed
                                                                                                  the money, the
         purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                                      q5
               (Exhibit E)
                                                                                                                               s   \



(Yflcial Form 425C                        Monthly Operating Report for Small Business Undei chapter ii
                                                                                                                               page 2
    Case 19-22969-CMB                   Doc 76        Filed 01/07/20 Entered 01/07/20 16:14:03                        Desc Main
                                                     Document      Page 4 of 39


Debtor Name   p;\ 0k          Screej.              Gc&tpKs                               casanumber




              4. Money Owed to You
         Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
         have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
         Identify who owes you money, how much is owed, and when payment is due. Repurt the total from
         Exhibit F here.                                                                                                                     ‘1$
    25. Total receivables                                                                                              I37 ç
               (Exhibit F)



              5. Employees
    26. What was the number of employees when the case was filed?                                                           —       t   -




    27. What is the number of employees as of the date of this monthly report?                                                  .   -




              6. Professional Fees
    26. How much have you paid this month in professional fees related to this bankruptcy case?                        $
                                                                                                                                    —       Do
    29. How much have you paid in irofessional fees rt lated to this bankruptcy case since the case was filed?         $    I       5 CD
    30. How much have you paid this month in other professional fees?                                                  $
    31. How much have you paid in total other professional fees since filing the case?                                 .5




              7. Projections

         Compare your actual cash receipts and disbursements to what you projected in the previous month.
         Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        co;amn A                      Column B                        Column C
                                        Projecttd                —    Actual                  =       Difference

                                        Copy lines 35-37 from         Copy lines 20-22 of         Subtract Column B
                                        the previous month’s          this report.                from Column A.
                                        report.
    32. cash receipts                     D?ThL                  —    s3t2L,9.        bS      =

                                        59pLi\ .91                                    ‘81
    33. cash disbursements                                       —    so9QR.                  =   t3J3nQ
    34. Netcashflow
                                        57,.E.5 j(o              —    $aogL                   =



    35. Total projected cash receipts for the next month:                                                              2 oO-’
    36. Total projected cash disbursements for the next month                                                                               qj
    37. Total projected net cash flow for the next month:
                                                                                                                            s11/


Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                    page 3
     Case 19-22969-CMB                    Doc 76          Filed 01/07/20 Entered 01/07/20 16:14:03                    Desc Main
                                                         Document      Page 5 of 39


 Debtor Name         \ pV o&        —_)CI\_flS21           (:7-;:-                      Case number   19     —   ‘   Qh9 crr43
                                                                                                                          —




               8. Additional Information
     If available, check the box to the left and attach copies of the following documents.


     J    38, Bank statements for each open account (redact all but the last 4 digits of account numbers).

          39. Bank reconciliation reports for each account.

          40. flnancial reports such as an income statement (profit & loss) and!or balance sheet.


     U    41. Budget, projection, or foreDast reports.

     j    42. Project, job costing, or work-in-progress reports.




Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11
                                                                                                                       page 4
     ek
                     1D ii
                Case 19-22969-CMB  Doc 76                               Filed 01/07/20 Entered 01/07/20 16:14:03 Desc Main
                                                                                                                                    Business Account
                               1LIUK                                           1400362-620                         Statement
                     ROP-450                                           Document          Page 60of 39
                                                                               taLl tithe,.’ PhoneBank anytime for
                     PC Box 7000                                                 actont Information, wriant ntes and
                     Providence Rt 02940                                         answers to your questions.                                  OF   5

                                                                                                                                    Beginning November 01, 2019
                                                                                                                                    through November 30, 2019

           AB 01 002332 28773 6 9 A
           iiiIIiI I, (iliillitiiil(iiiiIiIiI(ti(ijII,i;Ii(Iililiililti(IlIIi
           ALPHA SCREEN GRAPHICS INC DIP
           1200 MURIEL ST
           PI17SBURGH PA 15203-1127




    Business Checking                                                                                                               US259         18    1
    S U 14 MARY
                                                                                                                                    ALPHA SCREEN GRAPHICS INC DIP
    Balance Caiwlati on                                                                                                             Clea,ty Better Business Checking
                                                                                                                                    xxxxxy
    Previous BaLance                                 9,430.03
    Checks                                          13,551.50      -



    Debits                                          13,322.15      -




    Deposits & Credits                              23,959.08 +
    Current Balance                                  6,515.46 —
    As a Clearly Better Business Checking customer, you do not pay a monthly maintenance fee.
    We appreciate your continued business.
    Your next statement period will end on December 31, 2019.
                                                                                                                                                        Pr.vIetis lalance
    TRANSACTION DETAILS                                                                                                                                      9,430.03
    Checks- There is a break in the& sequence
           th.ck                    Amount       Dab                            Check #                Amount          Oats
               13V                202.76         11/04                             14Y                  87.42          11/13
               13k’             1,000.00         11/05 ‘n”                         ISV                265.00           11/15
               139”               350.0011/19                                      151,             1,647.72           11/12
               141
               142’
                                  200.00
                                  650,00
                                        11/19
                                        11/14
                                                                                   mY                  61.98           11/12
                                                                                   153’               251.13           11/15
               163              1,400.0011/05                                      155”             1,200.00           11/12—
               145”               277.5111/15                                      ISV              1,400.00           11/is
               144”             4,160.0011/07                                      isV                  80.00          11/25
               148.”              240.0011/13                                      159”                 77.98          11/29            —

                                   ‘V)Q kg-ti                                     13_i       -         D°’         it/a         —   —                       Tobtchecb
                                                                                                                                                            13,551.50
    Debits
    ATM/Purchases
    Data                     Amount    DeETiption
    11/01                    40.35 5346 Dbt Purchase 291007 Amzn Mktp Us’Jo97tamzn.Com ILiwa
                                                               -


    11/06                  “354.00 5346 Dbt Purchase 764173 Kapco 330-6781626 OH
                                                               -
                                                                                                        -
    11/04                  —102.16 5346 Dbt Purchase 250833 Amazon.Cornfjnzoz Itiwa— Pi’
                               45,99 5346 Dbt Purchase -033201
                                                               -


    11/06                                                      Costco Whse #0332 Pittsburqh PA
    11/04                    ‘—10.59 5346 P05 Debit 291005 Adobe 800833668006 67 C
                                                           -
    11/04        .           ‘.22.25 5346 P05 Debit -000000 Adobe IL Creative 800-833-66 87 CA
    11/04                  “480,00 5346 POS Debit Voo930 Duquesnelight Pittsburgh PA
                                                           -

    11/06                  ...177.OO 5346 Dbt Purchase -764173 Kapco 3)0-6781626 OH
    11/06                  316.94 5346 Dbt Purchase 210833 Amazon.Com*vpOba ILiwa jj kJ”-’
    11/06                 -265,00 5346 Dbt Purchase 221000 IN ‘grant Graohicsi8-5832
                                                               -


    11/12                 ‘.213.56 5353 Dbt Purchase -000000 Tekra, A Division 262-797-3244 W_j7Dt”&
    11/12                 “213.56 5353 Dbt Purchase 000000 Tekra, A Division 262-797-3244W
                                                               -


    11/12                 —361.00 5353 Dbt Purchase -744173 Kapco 330-678162 6 OH
    11/12                  ‘.138.43 5346 Wit Purchase 296371 Sp * Heattrak Httpsheatt Rakga
                                                               -

    11/12                    ‘.37.52 5346 Dbt Purchase 960300 Bpftg6O3739dubois Bpittsburgh PA
                                                               -




Member FOIC            Equal Housing Lender
     Case 19-22969-CMB Doc 76                                                                          ousiriess
                                                                  Filed 01/07/20 Entered 01/07/20 16:14:03       Account
                                                                                                              Desc  Main
     ç  LHtUAI1S t9aflw                                          Document      Page 7 of 39            Statement
                                                                            CaLL Citizen? PhoneBank anytime for
                                                                            account information, airTent ms and
                                                                            anlwcr5 to your questions.                   Of    5


                                                                                                                  Beginning November 01, 2019
                                                                                                                  through November 30, 2019
     Business Checking con tinuedfrom previous page
    ATM/Purchases (continued)
    Data             Amoimt Description                                                                           ALPHA SCREEN GRAPHICS INC DIP
    11/13         ‘.361.00 5353 Dbt Purchase -744173 Kapco 330-6781626 OH                                         C(eafty Better Business Checking
    11/13         ‘.525.00 5346 Dbt Purchase 258526 Advisionsig 4127888640 PA
                                                             -

    11/18        \683.26 5353 Dbt Purchase -000000 The Harbor SaLes C410-758546 I MD
    11/18           ‘.18.10 5353 Dbt Purchase 000000 The Harbor SaLes C410-758546 I MD
                                                             -

    11/18          ‘.17.00 5366 Dbt Purchase 000000 Carne4ie Institutepittsbu PA çPc
                                                             -
    11/18          —.54.90 5346 Dbt Purchase - 251005 Amerttan-water-P 25 PA
    11/19          ‘.25.00 5346 Dbt Purchase -784699 Multtcraft Ink 216-4325656 OH
    11/19          ‘.25.00 5366 Dbt Purchase -960300 BpU9oo3739dubois Bplttsburqh PA
    11/20           ‘—3,8.07 5366 Wit Purchase -960300 Bpfl6o3l39dubois Bpittsburah PA
    11/21           ‘.38.50 5346 Dbt Purctiase 126600 Advance Auto Partspittsburgh PA
                                                             -

    11/21          “.59.00 5366 Dbt Purchase 248949 SsLquru 626-377-99-79 CA
                                                             -

    11/21         —384.53 5346 Dbt Purchase -220107 Lexiet, LLc941-330121 0 FL
    11/21          -..33.38 5346 P05 Debit 041 Utrecht Aft 80 Pittsburqh PA
                                                         -

    11/22         ‘.180.00 5366 Wit Purchase - 744173 kapco 330-67812 6 OH
    11/25          nJ2.46 5346 Dbt Purchase 271005 Utrecht Art 800647800-647-1892 N
                         -                                   -

    11/25          —54.23 5366 Dbt Purchase 250015 Giant-EagLe #0061 Pittsburgh PA
                                                             -

    11/27           ‘.25.00 5346 Dbt Purchase -086711 Pitt Univ Parking-412-624- 20 PA
    11/29         “.287,04 5353 Obt Purchase - 000000 The Harbor SaLes C410-758546 I MD
    11/29        ‘.167.00 5346 Dbt Purchase 744173 Kapco 330-6781626 OH
                                                             -


    Other Debits
    bit.                       Amount      Description
    11/04                    \_ 99..95     Pnc Merchant FincL AdI 191102 179213158993
    11/04                “72.00            Pdndpal Pens PLic-Pens 191106 5-2266400000636
    11/04               ‘,  51,72          Pnc kerchant Discount 191102 179213158993
    11/04              22.S6               Pnc Merchant Fee 191102 179213158993
    11/04               N. 5.21            Pnc Merchant Interchnq 191102 179213158993
    11/05              ‘.E96.51            Wu OuquesneLight Wu Uuquesn 191105 3196184874
    11/05               -‘.212.71          Wu DuquesneLiht Wu Duquesn 191105 7053060906
    11/05             —..  113.60          PrincipaL Peds Nc-Penis 191105 5-2266400000321
    11/05                   60.32
                         —...              FdgL Lease Pymt 191105 052-1463406-000
    11/OS                   54,05          Peoplesgas Peoptesgas 191105 210005409409
    11/06                   50.45          Comenity Pay OK Web Pvmt 110519 P19309317892096
    11/08                   69.90          BIg Corporation ACH 191108 37941
    11/13            ‘.2,495.82            Payralluept #1191113 ALpha Screen
    11/14                   71.38          PrincIpal reds PlIc-Peds 191114 5-2266400000377
    11/lb               N 61.38            FdgL Lease Pvmt 191115 052-1465494-000
    11/21                194.52            DuquesneLlqht DuquesneLi 191121 7053060906
    11/21             “‘-191.61            CommwLtholpa Tnt PastsaLetx 191031 251373652
    11/22               ‘.179.57           Duquesne L ght Payment 191120 7053060906
    11/22                  151.00          Duquesne L ght Payment 191120 0290000000
    11/27            ‘2,031.54             PayroLL Dept #1191127 ALpha Screen
    11/29               ‘.116.53           Payroll Dept #1191129 Alpha Screen
    11/29                    3.00
                             ..            ServIce Chanqe
                                           Statement UhLivery With Check Images
                                                                                                                                          Tot.l Debit

                                                                                                                                           13,322.15
    Deposits & Credits
    Data                          Amount   Description
    11/01           \3,900.fl’ Deposit
    11/06                  75.O&’ Pnc Merchant Deposit 191101 179213158993
    11/06          N               Pnc Merchant Deposit 191102 179213158993
    11/06              2,394,10’ Deposit
    11/07          “- 4,911.2?’ Deposit
    11/13            “ 562.05” Deposit
    11/14               “.$0.00’ Pnc Merchant DeposIt 191113 179213158993
    11/14                 213.56 5353 Wit Return - 000000 Tekra, A Division 2621973264 WI
    11/15            ‘.4,600.50” Deposit
    11/15               ‘.181.9W Pnc Merchant Depos t 191114 179213158993
    11/21              %140.W Pnc Merchant Depost 191120179213158993
    11/22           \1,528.oo’ Deposit
    11/22                 930.00’ Pnc Merchant Deposit 191121 179213158993
    11/25           .6,622.10—’ Deposit
    11/25               ‘.342.4V Pnc Merchant Deposit 191123179213158993%
    11/25              179.7V Pnc Merchant Deposit 191122 179213158993 ‘?,.‘
    11/27                  94.73”’ Payroll Dept #1191127 Alpha Screen    e Z er Pcr4.Irn.IL& 0 ft
                                                                            —
    11/27               \67.4Y Pnc Merchant Deposit 191126 179213158993
                                                                                                                               Total Deposits I. cowls
                                                                                                                                          23,959.08



Member FOlD        Equal Housing Lender
       Case 19-22969-CMB
      rt                                           Doc 76    Filed 01/07/20 Entered 01/07/20 16:14:03 Desc Main
                                                            Document      Page 8 of 39           Business Account
                                                                           1-800-862-6200                                Statement
                                                                           Call Citizens’ PhoncOank anytime for
                                                                           account information current rates and
                                                                           answers to your questions.                           OF   S


                                                                                                                         Beginning November 01, 2019
                                                                                                                         through November 30, 2019
     Business Cheding ont!nuedfiom prnlow page


                                                                                                                        ALPHA SCREEN GRAPHICS INC DIP
                                                                                                                        Cteadv R.ttn RI.tness Checking


                                                                                                                                            current hiance
     Daily Balance                                                                                                      (s:)                    6,515.46
     Date                    Balance             Data            Balance            Data                        Iabna
     11/01               13,289.97               11/12         6,215.90
     11/06               12,260.78                                                  11/20                    3,786.94
                                                 11/13         3,088.71             11/21                    3,025.57
     11/05                8,523.59               11/16         2,670.89             11/22
     11/06               10,008.30               11/15                                                       4,073.90
     11/07                                                     5,198.27             11/25                    9,061.41
                         10,759.57               11/18         6,625.01             11/27
     11/08               10,089.67               11/19                                                       7,161.01
                                                               3,825.01             11/29                    6,515.46




Member FDIC      Equal Housing Lender
                                                                                                                                                                        -
                                                                                                                                                                                             ___
                                                                                                                                                                                                               ___




                                                                                          busmess Account
                        G1i[JLiXZ
          Case 19-22969-CMB     Doc 76 Filed 01/07/20           Entered         01/07/20 16:14:03
                                             1-800462-6200                                Statement Desc Main
                                      Document
                                             Cell Cldzen€ Page
                                                          Phonesank9anytime
                                                                      of 39 for
                                                                                                  account inronnation. curmnt ntas and
                                                                                                  answers to your questions.                                                             OF           5


                                                                                                                                                                            Beginning November 01, 2019
                                                                                                                                                                            through November 30, 2019
                      Iniaqes for accou
 cbttp- rk4e,nl6r
          0. i.flqh7cn-..S                                                                       eta                                   .-        SeS1o.1
                                                                                                                                                                                                                      bflfl
                                                                                                                                   lq-k%cde
                                                                                                                -




             ALflA0CD ORUHL PC                          QCltlzensRank                                                        co4aALPHA M                                    CCWwnzDank
                                                            Ow.,—                 —
                                                                                                                                                       0FAJI*8 PC                                         e
                                                                                                                                                                                 3IIm0
      6                                                                                                                                                                                                       .lcaR,oIe__._   I
  W_.$’O i-....-..r.-..

            —      —       ,-———
                                                             ,-“..

            Pa.fts L.b t,tt.lm r.e,w,
                                                                                                        I                       •     P_Cs,.
            MI,,          M’ 164I*4U2                                F.)’_______
                                                                                                                                      Ptcw1b, PA 15174-7011
      “
                      I)     ‘s         Sn.. n—C’                                         ‘I

                                                                                                                            —        1’Vka.t 0001041 m741           —




                                                                                                                                                                                                           ?CO IX000f
136                                     11/04/2019                      $Z0L16                                              137                               11/05/2019
                           -




                                                                                                                                                                                                  51000.00
•e&;—— r’ l4aøron                                                                                0130                       ba                                                                                        0141
                          mnks
                                                        acltlzern$ank•
                                                            l1iLnJ4                                         I                                    IIIt’fkLI
                                                                                                                                                                            ClthSm&ienk’
                                                                                                                                                                            -.   nisaw                    —
  aTOIIli
              ft.—flh-
                                                                                  S,sow
                                                                                                        I                    ee?0T                                               —   —   —        —
                                                                                                                             °‘—,a.ac.—--—
      T’—••..—r——w.•.n•••—•.—...—•—•———••—•—————

            0,4o•_
            UI OC(II0I CMfl
                                                           •————          ••_•••••••


                                                                                                 .—.,—1                              Jo’.csi.
                                                                                                                                                                    •.—..———.————..—-

                                                                                                                                                                                                          —.—•,•

                                                                 ,1           •                                                       l2oca,ua. Cc
            COul4fl PAloca
                                                                                                                                     Ca.Pl1t3                                                 I
                                            3rleLic
                                                                          IA.         •

                                                                                                                                                                                         (
                             Dc*wa                                                                                      I    Th,.,.... Sok.n                      (Acsc,
139                                     11/19/2019                     )3U.UU                                               141                               11/19/2019                          5200.00
                    t’oaçon                                                                                                 JArt t N
CES.C*.            qasf,cM3                                                                      0142
      ALPHA ICRI ORWIIHC                                                                                                    c...0.                                                                                    0143    -




                                                                                                                                      AW.IA eI a.                           bCWwos Iank
                                                                                      ,..‘,—.l
                                                                                                                                                                                                              w
 PInOTh1
                                                                                  $I,QX
                                                                                                                                                                                                          S’1AI*0
                                                                                      —.


           .o_6151••.a                                                                                                               WJ.KflRbCaP
           Poio., C* 0a44,&o
                                                                                                                    •                2001
                                                                                                                                        P*,wtted
                                                                                                                    I                         l1
 MI
                       Ls                                                                                                                             flr )
          IIrOflIIc   •                                         -     it C’                                         LTha-
142                                     11/14/2019                     5650.00                                              143                               11/05/2019                          51400.00

                                                                                                                            ta4L —    I’    -       cn..O
                                                                                                                                                IcSMWlAffitSINO




                                               —.1..t
                                                                businessDesc
                                                                         Account
             uneem &unk
      Case 19-22969-CMB
                     Doc 76 Filed 01/07/20 Entered 01/07/20 16:14:03
                           Document 1-800-862-6200
                                        Page 10 of 39           Statement
                                                                             Main
                                                                                                CaLL Citizens’ PhaneBank anytime for
                                                                                                account Information, current ratss and
                                                                                                answers to your questions.
                                                                                                                                                                               0            OF       5


                                                                                                                                                                               Beginning November 01, 2019
                                                                                                                                                                               through November 30, 2019
 —
                        Images Continued for accoun
     oa;- r %.Se.e—                 cal.       g%gc.v’.p                                                                                          g                                                      .   -    -
                                                                                                                                                                                                                       —-                0151         -

                                                    btitlunplank’
                  ILAMNGIAThlWO
                      .js2                                 l.nIv
                                                                                    tInI_.I
                                                                                                          I                                                               —_SN”’
                                                                                                                                                                                                                   —
                                                                                                                                                                                                                       -             -        .



                                                                                                              .                         .     -           r-                   -—            —                    —




      —Itt—
      fl           ‘                                                             Sf105                             °°,psai                           r                                                             S-e4,.n
        _, I4 a-%-t—


                  0IVI03*t.
                              AlP.I”4.”Im.fl.WH.4...4flø4...........
                                                                                “—,___                                  T’iftl•

                                                                                                                           .
                                                                                                                                                  fl
                                                                                                                                                           t,A
                                                                                                                                                                 ‘““.•


                                                                                                                                                                                      -
                                                                                                                                                                                                                                         I’.,,—
                                                                                                                                                                                                                                                  j
                                                                                                                               ownei.iett
                  IIObleAaMaI                                               I                                                  o.,           loots
      .-


                  ‘“tA44S                           c;%&.!
     150                              11/15/2019                       o.uu                                       151                                      11/12/2019                              $1547.72
     &‘&                                                                                                                                                 ca.q aj°t-ppitcc.u
     Ca*g. 4*’
                                           ‘
                                                       ‘                            .
                                                                                                                                                                                                                                         01511
                   AIWIICI                          fltltlun. Ink’                                                  .                                    ..--



                          •.ai0çwj.                        I ,lip                                                                           •TILUfl
                                                                                    •   ,.,.                                                 r.s4,Is                                                                       ,,n.nb.



       MC          ThaoI&U                                                                                                       1.sruasw            —                   --      .                                    s_si_il
                                                              Wfl__                                                 n.l”.ldna—now’
        fl_•
                  V4iiTraV.H.*.w.
                  iZlE.cnnIkwt                                                                                                 P0_lw-un                                                         79               .,
                  PtbJflhi2O2
                                                                   (            I        a)                                    MIl.*haPAIllIB%
                                                                                                                                                                                             (
     -w
                                      U,z&u
     EY’                              11/12/2019                       $61S8                     —
                                                                                                                                                           11/15/2019                              5251.13                    -




     D&r r..                        Ca% ag Cn43                                                oasa   1           tt.&—                ‘“°-“                c4cLI9Ab’n’fl                                                                0156
                                                    UcItebnk’                                                                                                                  QCitimiseank
                   WilAflIWlIMAII1aINO
                         ‘ii—
                                                .




                                                       1-NI kilo                                          I                     aneclonpaiicsNc
                                                                                                                                            at0



           mTl.
      aW               -w—                                                                                                                                      -___________________




                                                     —.———.——.—....rn.*,n...                                            P.—”—    •-————J”2eiu2r1’’—--——-——————,—-—-.—-’————-—--—-.                                                       ‘—‘IA.


                                                                                                      a                        ItJ.OflRe*041R
                  1W loIre Gn hIm                                      ,.                                                      2147 N4,nC Ik
                  05 t 7A 15002                                                                                                Foal III,. PA loll
      CPa
                                                                                                                                             r
                                                                                                                                                                              ‘4,nten,flt,,          —


                          11/12/201b         51200.uu                                                             156                                      11/I5/2uTh                                                                ——




     caw h’. !t4*edth cs.a t?.1a9 e”.C                                                         one                                     L2tSCA.S’%                   j9aqi.T          ‘—ia                                                0150

         uflAIccfloldfi*IHCIIIO      EHinmftnk’    a                                                                             *LHI aIEN IAFHIC8 PlO                          flcltlnnslank’                     S
                                                           ant.—                                                                                                                          “en



                   I-.flIdW                                                                                                                                                                                            s_Is.

                       ha                                                                                                      VN1TOS Vita
                                                                                                                               lXOra.Icviflai                                                 ‘1                 j,j
                                                                                                                                flI,’OIIPA I:3Ir


      -o


     158                              11/25/2019                       u,uu                                       159                                      11/29/2019




‘mber FOIC    a Equal Housing Lender
 Otilarns kak
Case 19-22969-CMB
            Doc 76 Filed 01/07/20 Entered 01/07/20 16:14:03
                  Document     Page 11 of 39
                                                                                                                                                                     Desc Main



                                                                                                       EUCThDNIC TRANSFERS
                                                                                                       mciii *1 Won oa Quislious neil Yrni Bieflhle imihsi
  miockleig Axafl Blw. Wabheet                                                                         (For Co,.cnr Accetrfe Lied PrIrrerl’ For Persore]. Farwiy or Hous*cjd Pwpoaa)
       Before oomnWIn thle iwrksJieot plea be mire                                                     Telephone us at the customer serve ninber provided on Page lot thle slati
                                                                                                       or wrfe to us at the customer service address provided as 500fl aS OU can, if you
      to adjust Your checkbook regletar                                                                thdlk your statuneni or receipt Is wrong or If you need ncre hlornmtlon about an
       • Mdlng any Interest OBThed                                                                     electronic transfer on the statement or receipt. We must hear from you no later
       • Subtrsclkw any fees or other diergee                                                          than 60 days after we sent you the FIRST e!atenwnt on which the error or problem


  1    *nrabalsonthletawm&it                                   S                                          •TthsyoWnameandaccoulnumbetUan1
                                                                                                          • Describe the error or the tnrnfer you are urmure about, and explain es clearly
  2     Lii des1W which do mt appeer
                                                                                                            as you can wtw YOU beva It Is an error or ‘w ou need more information,
                                                                                                          • Tell us the dollar amount of the suspected error end, if possible, the dale
        this a ‘ tement                                                                                     appeared on your statement or receipt.

        Oats        Aenrt            Osh          Aensi
                                                                                                            it wti ha helpful to us It you also give us a telephone number at which you can
                                                                                                           be reached In case we need any further Information.
                                                                                                       For consumer accounts used primarily for personal, family or household purposes,
                                                                                                       we will Investigate your complaint and will correct any error promptly. If we take
                                                                                                       more than 10 business days (20 business days II you are a now customer, for
                                                                                                       electronic transfers occurring durIng the first 30 days after the first deposit Is icade
                                                                                                       to your account) to do this, we will credit yaw account for the amount you think
                                                                   + 5                                 is in error, so that you will have the use of the money during the time It takes us to
                                                                                         Ta e] 2       complete our investigation.
  3    Subtotal buS addlnW t and 2
                                                                ‘a..?           uttitsi or i    at 2
                                                                                                       (For other accounts, we investigate, and II we find we have made an orror, we credit
                                                                                                       your account at the conclusIon or fur investigation.)
  4     LIst outafonding checI, transfers, debits,                                                     OVERDRAFT LINES OF CREDIT
                                                                                                                RIGHTS SUMMARY
       P09 purchaoes or withdrawals that do not
       annear on this etebTIant                                                                        WIut To Dolt You Think You Find a Miefika On Your Stilennl:
                                                                                                       H you t%nk there is an erron on your statement write to us at the customer service
                                                                                                       aintresa provided as soon as possible.
                                                  Ansi                                                 inymirlettac.glveusthetotowtnglntornutlan:
                                                                                                          •Mcaunt Lifo,matlon: YWI rn and annt minter.
                                                                                                          • Dollar amount: The dollar amount of the suspected error.
                                                                                                          • Description of Problem: if you think there Is an error on your bill, describe
                                                                                                           no you beHave        wrong arid wey you believe t      a mistake.
                                                                                                       You must contact us wIthin 60 days after the error appeared on your statement.
                                                                                                       You must notify us of erty potential errors hi witrç. You my call us, bitt you do
                                                                                                       we an not required to InvestIgate any potential errors and you roy have to pay trw
                                                                                                       amount In qtudioo. VNLe we irwestigate whether or not there has been an error
                                                                                                       the totowing an true:
                                                                                                             We cannot try to collect the smount In question or report you as detnquent on
                                                                                                            that amount.
                                                                                                             The charge In question roy ranmin on your statement and we may continue
                                                                                                            to charge you interest on thai amount. 8ijt, If we determine that we made a
                                                                                                            mistake, you wit not have to pay the amount in question or any inierest or
                                                                Q  —    ____________________



                                                                                         Tote & 4
                                                                                                            other fees related to that mount.
                                                                                                          e nHe you do not have to pay the amount in question, you are responsible for
  5    Subtract 4 from 3. This shouki match yir                    =
                                                                                               Tet,i
                                                                                                            the remainder of your balance.
       checkbook register bafaxo                                                                          • We can apply any unpaid amount against your credit limit.
                                                                                                       INTEREST CHARGE CALCULATIONS FOR OVERDRAFT LINE OF CREDIT
                                                                                                       A000UNTB BASED ON AVERAGE DAILY BALANCE COMPUTATION METHOD
                                                                                                       Calculating your blereet Chsr.
                                                                                                       We calculate the interest charge en your Overdraft Line by applying the Daily
  CUSTOMER SERVICE                                                                                     Periodic Rate to the Average Daily Baiance, Then, we multply that result by the
                                                                                                       number of days in the billing cycle In which a balance is owed on your Overdraft
  ilyou have any questions regarding your account or discover an error, call the                       Line. This gives us the total interest charge for that billing period.
  nunfli shown on the front of you. statement or write to Lm at the loitewlag
                                                                                                       CsimaflusayesuAwrtg. Daly Bifl
                                                                                                       To calculale the average davy balance, we take the beginning balance of your
  CItlSIV lint                                                                                         Overdraft Line each day twhich does not ieche any unpaid Interest charges or
  ,.aawWn carder                                                                                       fees), add any new loan aevarces as ottM date of those aflnaes and iubtnct
  PO IDXdgnI                                                                                           any payments or cxadfts. Tltfl usthe daly balara Then, we add &hlhe daly
  freW*n 8102W-IXI                                                                                     balances for the btg cycle together ard divide the t& tç the r4Jmber of days it
  Chop el AdSest                                                                                       the billing cycle. This gives us the average daily balance of your account,
  Please call the number shown on the from of yox statement to notify us tf a                          ceun twin Raat5e
  change Of address.                                                                                   We may rort information abcut your Overdraft Line to credit bureaus for each
  OOSIT ACCOUNTS Mi NON-TSIIIFBiAILE                                                                   Joint account haier of you checking accost. Late payments, missed payelie,
  Personal deposit accounts. etrh as cois and sfri                                                     or other dalauts on your Overdraft Line roy be reflected in your credit report
  trenaferred to another person orto a Corporate entity.                                               ThaVyae Wfllqwih Calm,. itt
  Ctbers Bank isa brand name of Ctizsts Saok, NA
  O8St5LCPDT210SY_Stmtj.eDxg,155 Rer Dec 20t8
               Case 19-22969-CMB         Doc 76   Filed 01/07/20 Entered 01/07/20 16:14:03                         Desc Main
                                                Document      Page 12 of 39
                                             ALPHA SCREEN GRAPHICS, INC.
    12,17/19                                                Deposit Detail
                                                                November 2019

                        Type      Date        Num               Name                 Memo     Pay Meth   Amount

                     Deposit    111011201!                                        Deposit                   3,900.29
                     Payment    10/31/201!    2679      Joanne Dunn                         Check             -77.04
  \ 4.\              Payment    11/01/201     9341      Pepper Design                       Check          -1.104.00
                     Payment    11/01/201!    692...    Jewish Commun.,.                    Check          -1,086.00
f 4.                 Payment    11/01/201!    611 ...   W B Mason                           Check            -173.90
                     Payment    11/01/201!    464...    Mellon Corporat...                  Check            -112.35
                     Payment    11/01/201!    609..     Industrial Scienti,,,               Check          -1,347.00
                     TOTAL                                                                                 -3,900.29

                     Deposit   11101/201!                                         Deposit                      2500
                     Payment   11/01/201!               Molly Blasier                       ViSA              -25.00
                     TOTAL                                                                                    -25.00

                     Deposit   11106/201!                                         Deposit                   2,394.10
                     Payment   11/06/201!    516...     Allegheny Mill W...                 Check            -149.80
                     Payment   11/06/201!    2209       Linda Barnicott L...                Check          -1,150.00
                     Payment   11/06/201!    226...     Modern Reprodu...                   Check            -118.80
                     Payment   11/06/201!    101...     Print Manageme...                   Check            -360,50
                     Panent    11/06/201!    2074       OHM- LRBS. INC.                     Check             9500
                     Payment   11/06/201!    739...     Detroit Switch. Inc.                Check            -25000
                     Payment   11/05/201!    9415       Westmoreland M...                   Check            -270.00
                     TOTAL                                                                                 -2,394,10

                     Deposit   111071201!                                         Deposit                   4,91127
                     Payment   11/07/201!    1572       Charles Anti                        Check             -42.82
                     Payment   11107/201!    9204       Kapp Communic        ..             Check            -95872
                     Payment   11/07/201!    5397       Frick Art & Histor...               Check          -3,094.00
                     Payment   11/07)201!    9456       Welded Sheet M...                   Check            -23100
                     Payment   11/07/201!    613...     W,B. Mason                          Check            -562.75
                     TOTAL                                                                                 -4,911.27

                     Deposit   11/121201!                                         Deposit                     90.00
                     Payment   11/12/201!               Shannon Albers                      Write off        -90.00
                     TOTAL                                                                                    -90.00

                     Deposit   11/13/201!                                         Deposit                    181.30
                     Payment   11/13/201!               Mellon Corporat...                  VISA            -181.90
                     TOTAL                                                                                  -181,90

                     Deposit   11/13,201!                                         Deposit                    562.05
                     Payment   11/13/201!    4364       CPU Exhibits                        Check           -1 56.00
                     Payment   11/13/201!    4191       Catherine Weisz                     Check             -86.00
                     Payment   11)13/201!    614...     W.B Mason                           Check           -320.05
                     TOTAL
                                                                                                            -562.05




                                                                                                                           Paye I
           Case 19-22969-CMB          Doc 76  Filed 01/07/20 Entered 01/07/20 16:14:03                           Desc Main
                                             Document     Page 13 of 39
                                          ALPHA SCREEN GRAPHICS, INC.
12117/19                                                Deposit Detail
                                                           November 2019

                    Type       Date         Num            Name                   Memo    Pay Meth     Amount

                  Deposit    111151201!                                      Deposit                      4,60050
                 Payment     11/15/201!    715..    Children’s Muse...                   Check            -4345.00
                 Payment     11/15/201!    5437     Frick Art & Histor...                Check              -148.50
                 Payment     111151201!    2484     Patty Irrgang                        Check              -107.00
                 TOTAL
                                                                                                         -4,60C.50

                 Deposit     11/19/201!                                     Deposit                         140.17
                 Payment     11/19/201!            lalia Steinberg                       VISA              -140,17
                 TOTAL
                                                                                                           -14R17

                 Deposit    11/20/201!                                      Deposit                          30.00
                 Payment    11/20)201              Minute Man Press                      Master C...        -30.00
                 TOTAL
                                                                                                            -30.00

                 Deposit    11/22/201!                                      Deposit                         527.10
                 Payment    11)22’201!             Emily Hansson                         VISA              -179.70
                 Payment    11)22/201!             Sabom Producti...                     VISA              -342.40
                 TOTAL
                                                                                                           -522.10

                 Deposit    11/22)201!                                      Deposit                       1,528.90
                 Payment    11/22/201!             Mastro Ice Corn.,                     Check              -42.80
                 Payment    11/22/201!    193...   Print Tech                            Check             -20,C0
                 Payment    11/22/201!    615...   W.B, Mason                            Check             -56610
                 TOTAL
                                                                                                         -1.52890

                 Deposit    11/251201!                                      Deposit                          6741
                 Payment    11/25/201!             Donna Soya                            Master C...        -67.41
                 TOTAL
                                                                                                            -67.41

                 Deposit    11/25/201!                                      Deposit                      4622.10
                 Payment    11125’201!    CIT...   V’CS Mason                            Check             -418.10
                 Payment    11/25/201!    180...   Camegie Museu...                      Check           -3,86200
                 Payment    11/25/201!    180...   Andy Warhol Mu...                     Check             -322 OJ
                 TOTAL
                                                                                                         -4,622.10

                 Deposit    11/27/201!    dep      Alpha Screen G...        103                             94.79

                                                                            103                            -94,79
                 TOTAL




                                                                                                                         Page 2
            Case 19-22969-CMB               Doc 76     Filed 01/07/20 Entered 01/07/20 16:14:03
                                                                      -
                                                                                                                               Desc Main
                                                      Document     Page 14 of 39
 1:07PM                                          ALPHA SCREEN GRAPHICS, INC.
 12117119        L                                             Check Detail
                                                                November 2019

          Type          Num         Date               Name           Item                 Account           Paid Amount          Original Amount

 Check                         11(30(2019                                        Citizens                                                   -680.73
                                                                                 Bank Service Charges                -68073                  680 ‘3
 TOTAL
                                                                                                                     .660.73                 65673

 Check                deb      II(08(2019     BEG corp                           Citizens                                                   .659.90
                                                                                 lnsurancol535                       .669 90                 669 90
 TOTAL
                                                                                                                     -669 90                669 90

 Check                deb      11111(2019     Harbor sales Company               Citizens                                                      0.00
TOTAL
                                                                                                                        0 00                      0 00

Check                 deb      11(1912019     EP Gas Station                     Citizens                                                    -25.00
                                                                                 ALIDrCD:e Exper.se/5                 -563                    2500
TOTAL
                                                                                                                      -2500                   2 00

Check                deb      1111912019      BP Gas Station                    Citizens                                                     .38.07
                                                                                Automobile Expense/S    ,.            .38.07                 38 07
TOTAL
                                                                                                                      -3507                  38 u7

                     deb      l1124420l9      Giant Eagle                       Citizens                                                     -54.22
                                                                                Office Expense/566                   -5423                   -i’ 2
TOTAL
                                                                                                                     -54.23                  54.23

Check                debit    11/0112019     Kapro Kent Adheslv...              Citizens                                                   -35q.00
                                                                                Dgitai/502                          -354 00                 354 00
TOTAL
                                                                                                                    -354 00                 354.00

Check                debit    11101i2019     Amnon                              Citizens                                                    30.35
                                                                                D g.ia./532                          -40 3                   43 35
TOTAL
                                                                                                                     .40 35                  40 35

Check                debit    11(0212019     Cosco                              Citizens                                                     -5.99
                                                                                Omse Ccense/556                       .5 95                   5
                                                                                                                                                   99
TOTAL
                                                                                                                      -5 99                   5 99

Check                debit    11104/2019     Principal Piers                    Citizens                                                    .72.00
                                                                                Money Markei Account                 -72.00                  7203
TOTAL
                                                                                                                     -7263                   72 CD

Check                debit    11/04(2019     Adobe                              Citizens                                                    -22.25
                                                                                Digitai/502                          -22 25                  22.25
TOTAL
                                                                                                                     -2225                  2225

Check                dabit    11/04120r      Adobe                              Citizens                                                    -10.59
                                                                                Digiial/502                          -10 Sii                 10 59
TOTAL
                                                                                                                     1059                    1059

                                                                                                                                           Page I
            Case 19-22969-CMB             Doc 76     Filed 01/07/20 Entered 01/07/20 16:14:03                             Desc Main
                                                    Document     Page 15 of 39
 1:07PM                                        ALPHA SCREEN GRAPHICS, INC.
 i2/17/i9                                                    Check Detail
                                                                 November 2019

            rype      Mum         Date              Name               item                  Account     Paid Amount         Original Amount

 Check              debit    11104(2019     commety                               Citizens                                             -15045
                                                                                  Oigita/502                     -150 .S                150 45
 TOTAL
                                                                                                                 -15U45                 15045

 Check              debit    11(04(2019     Duquesne Light Co.                    CItizens                                             -881.56
                                                                                  Gas and Electric               -88: 56                881 56
 TOTAL
                                                                                                                 -881 56                881 56

 Check              debit    1110412019     Duquesne Light Co.                    Citizens                                             -21295
                                                                                  Gas and Elecirc                .212 5                21295
 TOTAL
                                                                                                                 -2295                 21295

 Check             debit    11104/2019      Duquesne Light Corn...                Citizens                                             -180.00
                                                                                  Gas and Elec:nc               -18000                 18202
TOTAL
                                                                                                                -18000                 18000

Check              debit    11(04(2019      Peoples Natural Gas                  Citizens                                               -53.05
                                                                                 Utlil es1526                    -54 Cs                 54 CS
TOTAL
                                                                                                                 -54 CS                 54 CS

Check              debit    11(04/2019      Peoples Natural Gas                  Citizens                                              -35.84
                                                                                 UtltitiesiS26                   -35 54                 35 54
TOTAL
                                                                                                                 -35 84                 35 84

Check              debIt    11/04/2019     Peoples Natural Gas                   Citizens                                             -125.19
                                                                                 Utjtities/526                  -125   19              125 19
TOTAL
                                                                                                                -12519                 12512

Check              debit    11(04/2019     Grant Graphics                        Citizens                                             -132.50
                                                                                 Digital/Sn?                    -132 0                 13250
TOTAL
                                                                                                                -‘3250                 12250

Check              debit    1110412019     Amazon                                Citizens                                             -120.81
                                                                                 Operating Supplies/Sb          -12001                 120 61
TOTAL
                                                                                                                -12081                 12081

Check              debit    11/04/2019     Amazon                                Citizens                                              -37.22
                                                                                 Office Expense/566              -37 22                 37 22
TOTAL
                                                                                                                 -3722                  37.22

Check              debit    1110412019     Rapco Kent Adhesiv...                 Citizens                                             -354.00
                                                                                 DigilaYSO2                     354 00                354 00
TOTAL
                                                                                                               -253 00                352 00




                                                                                                                                      Pt:e   ‘
            Case 19-22969-CMB            Doc 76      Filed 01/07/20 Entered 01/07/20 16:14:03                         Desc Main
                                                    Document     Page 16 of 39
 1:07PM                                       ALPHA SCREEN GRAPHICS, INC.
 12/17(19                                                     Check Detail
                                                              November 2019

          Typo       Num         Date                Name           Item                  Account    Paid Amount         Original Amount

 Check             debit    11/04/2019     Amazon                              Citizens                                            -10216
                                                                               Dla’f5D2                      -102 6                 122 16
 TOTAL
                                                                                                             -10215                 102 16

 Check             debit    ll/05/2019     Kapco Kent Adhesiv...               Citizens                                            -177.00
                                                                               DigitaIISO2                   -17700                 17700
 TOTAL
                                                                                                             -177 00                177 CD

 Check             debit    11107/2019     Multicraft, Inc.                    Citizens                                            -26029
                                                                               Screenprinling/501            -26029                26029
TOTAL
                                                                                                             •2F.D 29                   29

Cheth             deba     11/07/2019      Kapco Kent Adhesiv...               Citizens                                             .97.00
                                                                               Digilal/502                    .9?.00                 97.00
TOTAL
                                                                                                              -97.00                 9700

Check             debit    11/07/2019      Amazon                             Citizens                                              -1774
                                                                              Office Expense/566              -17 74                 17,74
TOTAL
                                                                                                              -17,74                 1774

Check             debit    11/07/2019      Amazon                             Citizens                                              -11.65
                                                                              Offr.e Expenseis66              -fl 55                ii 65
TOTAL
                                                                                                             -11.65                 11.65

Check             debit    11/0912019     Muhicrait, Inc.                     Citizens                                            -440.50
                                                                              Saeenprrtng/SD1               -4CC 50                440 50
TOTAL
                                                                                                            -440 50                44050

Check             debit    11/11/2019     Alpha Screen Graphi,..              Citizens                                          -2495.82
                                                                              Payrot Transfer,103         -249582                249562
TOTAL
                                                                                                          -2,495 82              2495 82

Check             debit    11/11/2019     Kapco Kent Adhesiv...               Citizens                                            -361.00
                                                                              D’9Ja1502                     -361 00                361 CD
TOTAL
                                                                                                            -361.00                351.00

Check             debit    11/11/2019     Tekra Corporation                   Citizens                                            -231.56
                                                                              Digital/502                   -231 56                231 SC
TOTAL
                                                                                                            -23’ 56               231 56

Check             debit    11/11/2019     Amazon                              Citizens                                            -316.94

                                                                              Printing Expense/401          -Did 94               310 94
TOTAL
                                                                                                           -S91                   31694




                                                                                                                                  Page 3
             Case 19-22969-CMB            Doc 76        Filed 01/07/20 Entered 01/07/20 16:14:03                              Desc Main
                                                       Document     Page 17 of 39
 1:07PM                                        ALPHA SCREEN GRAPHICS, INC.
 12/17/19                                                       Check Detail
                                                                November 2019

            Type      Num        Date                  Name           Item                 Account           Paid Amount         Original Amount

 Check              debit    11112/2019     BP Gas Station                       Citizens                                                   -37.52
                                                                                 Automobile Expense/5.   .            -37.52                 37 52
 TOTAL
                                                                                                                      -37 52                 37 52

 Bil’ Pnt -Check    debit    11/1212019     Advision Signs                       Citizens                                                  -52500
 SI                 37314    10138,2019                                          Pn—.ug Expensa4C1                   -52500                 Sn 20
 TOTAL
                                                                                                                     -525 00                52 00

 Check              debIt   11/1212019      Kapco Rent Adhesiv...                Citizens                                                  -14.00
                                                                                 Digi:aL 502                         -145 CO                14503
TOTAL
                                                                                                                     -145 CO                14503

Check              debit    11/1212019      Kapco Rent Adhesiv...                Citizens                                                  -136.00
                                                                                Digitailso2                         -193 CU                 19600
TOTAL
                                                                                                                    -19600                  19600

Check              debit    11/1212019      Tekra Corporation                   Citizens                                                   -213.56
                                                                                Digita//SO?                         -21356                 21356
TOTAL
                                                                                                                    -21356                 21356

Check              debit    11/1212019      Heattrak                            Citizens                                                   -138.43

                                                                                Pritng Expers&401                   -13d ‘3                 1D. 42
TOTAL
                                                                                                                    -13643                 13843

Check              debit    11/13/2019      Harbor sales Company                Citizens                                                   -683.26
                                                                                Digitai/502                         -663 26                68326
TOTAL
                                                                                                                    -683 26                08325

Check              debit    11/15/201”      Harbor sa’or Company                Citizens                                                    -18.10

                                                                                DigitaY5O2                           -1810                  1610
TOTAL
                                                                                                                     -16 D                  1810

Check              debit    11/18/2019     BP Gas Station                       Citizens                                                     0_on
TOTAL
                                                                                                                       0 00                  0 DO

Check              debit    11/18/2019     SSL web site                         Citizens                                                   -69.00

                                                                                Communicationsjs2g                   -6 DO                  59 CD
TOTAL
                                                                                                                     -6900                  55 OC

Ciwck              dabit    11118/2019     PA Water Company                     Citizens                                                   -64.00
                                                                                Water                                -54 00                 54 00
TOTAL
                                                                                                                     .54 DC                 54 DL

Check              debit    11/19/2019     parkIng                              Citizens                                                   -17.00
                                                                                Operating Supplies/Sb                -17,00                 17 00
TOTAL
                                                                                                                     -1700                  1700

                                                                                                                                          Page 4
             Case 19-22969-CMB            Doc 76        Filed 01/07/20 Entered 01/07/20 16:14:03                       Desc Main
                                                       Document     Page 18 of 39
 1:01PM                                        ALPHA SCREEN GRAPHICS, INC.
 12117119                                                      Check Detail
                                                               November 2019

            Type      Mum        Date                  Name          Item                 Account     Paid Amount         Oiiginal Amount

 Check              debit    1111912019     B? Gas Station                      Citizens                                             -39.07

                                                                               Automobile Expense/S            -3807                  3807
 TOTAL
                                                                                                               -38 07                  i8 07

 Check              debit    1111912019     Multlcraft, Inc.                    Citizens                                             -25.00

                                                                                Screenpni: ng/501              -25 CD                 2500
TOTAL
                                                                                                               -25 DO                 25 00

Check               debit   1111912019      BP Gas Station                     Citizens                                              -38.07
                                                                               At4cmob :e Expense/5            -3607                  3807
TOTAL
                                                                                                               -35 07                 38 07

Check              debit    1112012019      Advanced Auto Parts                Citizens                                              -38.50
                                                                               Printing Expensel4ol            -38 50                 36 50
TOTAL
                                                                                                               -38 50                 35 50

Check              debit    1112012019      LexJet Corp.                       Citizens                                             -:444   fl

                                                                               Digital/502                   -384 00                364 00
TOTAL
                                                                                                             -384 CD                33400

Check              debit    11/2l/20l9      Utrecht.                           Citizens                                              -23.38
                                                                               D-gital’502                    -23 38                  23 36
TOTAL
                                                                                                              -23 38                  23 38

Check              debit    ll/21/2019      Utrecht.                           Citizens                                              -22.46

                                                                               D.giaLi5C2                     -22 48                  22 46
TOTAL
                                                                                                              -22 6                   22 46

Check              debit    11/2112019     Kapcc Kent Adhesiv...               Citizens                                            -180.00
                                                                               DigitaliSO2                   -150 00                180 00
TOTPL
                                                                                                             46030                  180 CD

Check              debit    11/2112019     Harbor sales Company                Citizens                                            -267.04

                                                                               DigitalISO2                   -287 04                28704
TOTAL
                                                                                                             .287.Od                28704

Check              debit    11121/2019     Kapco Kent Adhesiv...               Citizens                                            -167.00
                                                                               Oig.ta;502                    -167 CD                15700
TOTAL
                                                                                                             -15700                 137.00

Check              debit    11121/2019     Utrecht.                            Citizens                                             -23.37
                                                                               D giaL5D2                      -23 37                 23 37
TOTAL
                                                                                                              -2337                  23 37




                                                                                                                                   Pqrje 5
           Case 19-22969-CMB                  Doc 76       Filed 01/07/20 Entered 01/07/20 16:14:03                      Desc Main
                                                          Document     Page 19 of 39
 1:07PM                                            ALPHA SCREEN GRAPHICS, INC.
 1I7/1s                                                          Check Detail
                                                                   November 2019

          Type      Num            Date                   Name           Item                 Account     Paid Amount        Original Amount

 Check            debit       11/25/2019        Alpha Screen Graphi...             Citizens                                           -2031.54

                                                                                   Payro!l Trans’er1103         -2 031 54             2 CDI 54
 TOTAL                                                                                                          -2.031 54             2031 54

Check             debit       1112512019        Tax PR P0i1                        Citizens                                            -116.53

                                                                                   Local                          -11653                11553
TOTAL                                                                                                             -11653                11653

Chock             debit       11/26(2019        parking                            Citizens                                             .25.00

                                                                                   Autonob;le Experseis            .5 CD                 25 03
TOTAL
                                                                                                                   -25 CD                23 03

Chec’             debit       11/26/2019        Shown Down Displays                Citizens                                            •355.51

                                                                                   DigitalISO2                    -355 31               35551
TOTAL                                                                                                             -35551                35551

Check             debit       11(13/2019        Kapco Kent Adhesiv...              Citizens                                            -341 ‘30

                                                                                   DigiaL’502                     -341 00               34, 03
TOTAL                                                                                                             3L1   00              341 CD

Check             online      11(2012019        Duquesne Light Com..,              Citizens                                            -16595

                                                                                   Gas and Electric               -16595                165.95
TOTAL                                                                                                            -16595                 165.95

Check             phone       11/20/2019        Duquesne Light Corn.-.             Citizens                                            -179.57

                                                                                   Gas ar,d E:ectric             -13 P 57               179 57
TOTAL                                                                                                            -17957

ChecK             139         11/07/2019        Dave D Brletic                     Citizens                                            -350.00

                                                                                   Contract Labor                -350 00               350 00
TOTAL                                                                                                            -350 00               350 00

Bill Pmt -Check   140         11/06/2019        Byline Finincal Group              Citizens                                            -669.aO
Gui               137620...   10/16/201                                            Ecup LeaseIS2’
                                          —
                                                                                                                 -66990                659 90
TOTAL                                                                                                            -56990                58993

Check             141         11!07!2019       John Case                           Citizens                                            -200.00
                                                                                   Contract Labor                -200 00               200 00
TOTAL
                                                                                                                 -200 00               200 00

Bill Pmt -Check   142         11/07/2019       US Trustee                          Citizens                                           -650.00
B/i               On          101r/2013                                            Other Exoenses                -65U CO               5903
TOTAL
                                                                                                                 -650 30               650 00




                                                                                                                                       PageS
            Case 19-22969-CMB                  Doc 76     Filed 01/07/20 Entered 01/07/20 16:14:03                               Desc Main
                                                         Document     Page 20 of 39
1:07PM                                              ALPHA SCREEN GRAPHICS, INC.
12117119                                                              Check Detail
                                                                      November 2019

           Type     Num                Date               Name                 Item            Account          Paid Amount          Orlgi.ial Amount

BIll Pmt -Check   145             11/07/2019     Massachusetts Mutu...                Citizens                                                  -27751
BiLl              3262350         10/10)2019                                          Insurance/535                       -277.51               277.51
TOtAL                                                                                                                     -277.51               27751

Bill Pmt -Check   146             11/04/2019     Cpu ExhIbIts, Inc.                   Citizens                                                     0,00
TOTAL                                                                                                                         0 03                 0 00

Bill Pmt -Check   147             11/0512019     Cpu Exhibits, Inc.                   Citizens                                                4160.00
Bit               21945           1110412319                                          Contract Lacc                   -4.16000                 4 51 30
TOTAL                                                                                                                 -315000                  4.5330

Bill Pmt -Check   145             11/07/2019     Trust Frank!in Press    ...          CitIzens                                                  -240.00
Bill              190034          09/24/2019                                          Digital/502                         -24000                2•0 DL’
TOTAL                                                                                                                     -24000                24000

BIll Pmt -Check   149             11/07/2019     Paper Products, Inc.                 Citizens                                                   -87.42
81                541357          09/04/2019                                          Supplies                             -8742                 8742
TOTAL                                                                                                                      -87 42                 87 42

Gilt Pmt -Check   150             11/0712019     Grant GraphIcs                       CitIzens                                                  -265.00
Bi:               16541           0511512319                                          Oigi:aI/502                         -26500                26500
TOTAL                                                                                                                     -265 DO               25 90

Bill Pmt -Check   151             11/07/2019     The Printing Industry...             Citizens                                                -1,647.72
Bill              035611          10/28/2019                                          Insurance/535                   -1.397.08                1.397,68
Bill              53069-.,,       10/28/2019                                          lnsurance/535                     -25004                   25004
TOTAL                                                                                                                 -1.64772                 1,547.72

Bill Pmt -Check   152             11/07/2019     True Value Hardware                  Citizens                                                   -61.98
Bi.l              3907            10/03’201                                           Office                               -3595                 35.55
Bi:               3341            10/25/2019                                          Office                               -1555                 15 54
Bil/              35575           11/05/2019                                          Office                               -1046                 1045
TOTAL                                                                                                                      -61 03                51 95

Bill Pmt -Check   153             11/07/2019     united Parcel Service                CItizens                                                  -251.13
Bill              243591,         10/10/2019                                          Postage and Delivery/..             -251.13
                              .

                                                                                                                                                251   13


TOTAL                                                                                                                     -251 13               251.13

Bill Pmt -Check   154             11/07/2019     DeBlaslo Group                       Citizens                                                    o.oo
TOTAL                                                                                                                        0 00                 0 00

Bill Pmt -Check   155             11/08/2019     Kathy Johnson                        Citizens                                                -1200.00
B/I               Sept,           1’/08/2019                                          L;neofC’ediU2i3                 -1.203 00               1.20300
TOTAL                                                                                                                     200 00
                                                                                                                      -                       1.20300




                                                                                                                                                Page 7
            Case 19-22969-CMB              Doc 76     Filed 01/07/20 Entered 01/07/20 16:14:03                     Desc Main
                                                     Document     Page 21 of 39
1:07 PM                                        ALPHA SCREEN GRAPHICS, INC.
12117119                                                       Check Detail
                                                                November 2019

           Typo     Num           Date                Name             Item              Account     Paid Amount       Original Amount

Sill Pmt -Check    156        1111312019     M.J. Kelly Realty Corp.            Citizens                                       -1400.00
8/I               2nd pa...   10131/2019                                        RenU52D                    -1.40000             1,OO 00
TOTAL                                                                                                      -1.400CC               C3 00

Check              157        11/2512019     RobertBrlotic                      Citizens                                            0.00
TOTAL                                                                                                           0 00                .DOC

Check             158         11/25/2019     Robert Brietic                     Citizens                                            0.00
TOTAL                                                                                                           0.00                0 00

Check             158         11/2512019     Robert Brletic                     Citizens                                          -80.00

                                                                                Office Exoense/566            -8000                8000
TOTAL                                                                                                         -8000                83 DC

Bill Pmt -Chock   159         11/26/2019     True Value Hardware                Citizens                                          -77.98
                  3Sfl        11/07/2319                                        Office                        -1046                1046
Bill              4012        11126/2010                                        Oft/ce                        -57 52               6752
TOTAL                                                                                                         -77.98               /, .9S




                                                                                                                                 Page 5
            Case 19-22969-CMB               Doc 76   Filed 01/07/20 Entered 01/07/20 16:14:03                    Desc Main
                                                    Document
                                                         a-      Page 22 of 39
                                                 ALPHA SCREEN GRAPHICS, INC
 12/17119                                                Unpaid Bills Detail
                                                         As of November30, 2019

                             Type                Date             Num              Due Date   Open Balance
                           Advance Sign
                    Bill                    08/21)2019     17924              09/20/2019              195000
                           Total Advance Sign                                                         195000
                         Buck
                    Credit                  01/24/2017                                                  -81.54
SI                  Bill
                    Bill
                                            06/14/2019
                                            05/17/2019
                                                          20438639
                                                          231099
                                                                             06/14/2019
                                                                             06/1612019
                                                                                                         12.44
                                                                                                         16.64
                    Bill                    0512112019    231132             0612012019                  19.96
                    Bill                    06/10/2019    231941             07/10/2019                  1064
                    Bill                    06/30/2019                       07/30/2019                  73.16
                          Total slick                                                                   51.54
                           Byline Finincal Group
                   Bill                    11/15/2019                         11/15/2019               382CC
                          Total Byline Finincal Group                                                  382,80
                           DeBlasio Group
                   Bill                     06/2612019    May                07/26/2019                165.00
                   Bill                     07/10/2019     June              08/09/2019                16500
                   Bill                     08/2912019    July               09/28/2019                165 DO
                   Bill                     11/07/2019    october/Nove   .   12107/2019                250.00
                          Total DeBlasio Group                                                         745,00
                          DEPARTMENT OF TRANSPCRTAEON
                   Bill               10/29/2019  YJA6273                    11/20/2019                 94.00
                          Total DEPARTMENT OF TRANSPORTATION                                            94.00
                          Duquesne Light Co.
                   Bill                  11/07/2019       #1                 11(07/2019                244.C7
                   Bill                  11/07/2019       #2                 11/07/2019                179.57
                          Total Duquesne Light Co.                                                    423,34
                        Full Service Network
                   Check                10/07/2016        on line                                     -233.51
                   Bill Pmt -Check      11/30/2016        21383                                       -233.51
                   Bill Pitt -Check     12/09/2016        21393                                        -13.77
                   Bill                 06/25/2019        166                06/25/2019                517.00
                   BdI                  07/25)2019        187                08/16/2019                523.70
                   Bill                 09/25/2019        189                09/25/2019                517.75
                   Bill                 10/29/2019        190                10/29/2019                517.75
                          Total Full Servce Network                                                  1,595,61
                          Grant Graphics
                   Bill                     10)31)2019    17145              10)31)2019                132.50
                          Total Grant Graphics                                                        132.50
                        Grimco
                   Bill Pitt -Check        09)04)2018     22087                                       -119.25
                   Bill                    02/14/2019     021196541-01       04/15/2019                999.20
                   Bill                    05/15/2019     021918741-01       07/14/2019                128,E2
                   Bill                    05(16(2019     021918741-02       07(15/2019                26838
                   Bill                    05/21)2019     021959100-01       07/20/2019                101.90
                   Bill                    05/21/2019     021952265-01       07/20/2019                 65.90
                   Bill                    07/24/2019     21758126           07/24/2019                100,98
                   Bill                    05)30/2019     0220046CC-Cl       07/29)2019                288.38
                   Bill                    06/13)2019     022111034-01       08/12/2019                288.3B
                   Bill                    06/18/2019     022143226-01       08/17/2019                495.00
                   Bill                    06/24/2019     022183032-01       08/23/2019                28838
                   Bill                    07/08/2019     022257131-01       09/06/2019                 72.42




                                                                                                                         Paye 1
           Case 19-22969-CMB              Doc 76    Filed 01/07/20 Entered 01/07/20 16:14:03               Desc Main
                                                  Document      Page 23 of 39
                                               ALPHA SCREEN GRAPHICS, INC.
12117/19                                               Unpaid Bills Detail
                                                       Asof November 30, 2019
                            Type               Date             Num          Due Date   Open Balance
                  Bill                    07/24/2019    022371365-01   09/22/2019                27900
                  Bill                    08/2112019    02258502-01    10/2012019                11332
                         Total Grimco                                                          339061
                     Guardian Life
                  Credit                  09/25/2008    080108                                  -65890
                         Total Guardian Life                                                    -658.90
                       Harbor sales Company
                  Bill Pitt -Chec<    12/24/2009        16945                                      -002
                  Bill Pitt -Check    06/25/2019        22292                                      -0.90
                  Bill                11/09/2016        1896710        12/09/2016                 63.03
                  Bill                11/14/2016        1896493        12/14/2016                180.09
                  Bill                05/24/2019        2463533        06/23/2019                106.80
                  Bill                05/28/2019        2467737        05/27/2019                 82.99
                  Bill                06/03/2019        2468240        07/03/2019                 73.22
                  Bill                05/03/2019        2464548        07/03/2019                 4460
                  8W                  05/07/2019        2472785        07107/2019                223.57
                  6.11                06/1112019        2475056        07/11/2019                151 84
                  Bill                06/24/2019        2484914        07/24/2019                155,10
                  Bill                07/18/2019        2500234        08/17/2019                 82.89
                     Total Harbor sales Company                                                1160.31
                       International Moulding of Pennsylvania
                  Bill                 07/24/2019      7849077         08/23/2019                 54.75
                     Total International Moulding of Pennsylvania                                 54.75
                       JET Messenger, Inc.
                  Bill Pmt -Check    02/04/201D         17012                                     -2.82
                  Bill Pmt -Check    02/06/2014         19753                                     -2.12
                  Bill               06/10/2019         17719          07/10/2019                 17,00
                     Total JET Messenger. Inc                                                     12.06
                       Kapco Kent Adhesive Products    Co.
                  Bill               05/17/2019         1378306        05/16/2019               137.00
                  Bill               05/17/2019         1378244        Oe/16/2019               127.60
                  Bill               05/20/2019         1378379        06/19/2019               189.00
                  Bill               05/31/2019         1379165        06/30/2019               151.00
                  Bill               06/06/2019         1379590        07/06/2019               208.96
                  B/H                08/12/2019         1383917        09/11(2019               159.00
                  Bill               08/14/2019         1364111        09/13/2019               167.00
                  Bill               08/21/2019         1384646        09/20/2019               20896
                  Bill               09/06/2019         1385787        10/06/2019               337.00
                  Bill               0911612019         1386505        10/16/2019               208.96
                  Bill               09/16/2019         1386458        10/16/2019               270.00
                     Total Kapco Kent Adhesive Products Co.                                    2163,88
                       Kelly Printing Seivice
                  Bill                  11/07/2019      96481          11/07/2019               106.95
                     Total Kelly Printing Service                                               10695
                       LaFrenie Municipal Waste
                  Bill Pmt -Check     09/03/2009        16727                                   -12.00
                  Bill Pmt -Check     10/31/2019        144                                      -5.00
                  Bill                06/20/2019        May            06/30/2019               145.00
                  Bill                06/30/2019        July           07/10/2019               14500
                  BIH                 07/11/2D19        june           07/21/2019               145.00
                     Total LaFrenie Municipal Waste                                             418.00




                                                                                                                   Page 2
           Case 19-22969-CMB                 Doc 76    Filed 01/07/20 Entered 01/07/20 16:14:03                    Desc Main
                                                     Document      Page 24 of 39
                                                  ALPHA SCREEN GRAPHICS, INC.
12117119                                                   Unpaid Bills Detail
                                                           As of November 30, 2019

                            Type                  Date              Num              Due Date   Open Balance
                       LexJet Corp.
                  Bill Pint -CCard          06/22/2000                                                   -35400
                  Credit                    09/1212008      CM31196                                      -134.00
                  Bill Pint -Check          03/09/2018                                                   -376.71
                  Bill                      06/30/2019                          07/30/2019                 14.68
                  Bill                      07/10/2019      86671               08/09/2019                232.00
                  Bill                      07/11/2019      86924               08/10/2019                284.00
                  Bill                      07/18/2019      126637              08/17/2019                181.50
                  Bill                      07/22/2019      87752               09/21/2019                152.53

                         Total LexJel Corp.                                                                 0.00

                      lowes business
                  Bill Pmt -Check    06/24/2019             128                                          -427.00
                         Total owes business                                                             -427.00

                         M.J. Kelly Realty Corp.
                  Bill                    02/25/2019        April               04/02/2019              1000.00
                  Bill                    02/25/2019        May                 05/02/2019              5,600.00
                  Bill                    02/25/2019        June                06/02/2019              5,600.00
                  Bill                    02/25/2019        July                07/02/2019              5,600,00
                         Total M.J. Kety Realty Corp.                                                  17.800,00
                         Massachusetts Mutual Life Ins. Co.
                  Bill                 09/10/2019        3274193                09/26/2019               269.06
                  Bill                 11/12/2019        3290634                11/12/2019               277.51
                         Total Massachusetls Mutual Life Ins. Cc.                                        546.57
                         McKnight River Walk LP
                  Bill                  10/02/2018          mckrivmt-tCO   ..   10/02/2018             12,038.37
                         Total McKnight River Walk LP                                                  12.03857

                         Multicraft, Inc.
                  BlI                       07/iS20i9       1029815-00          08/14/2019               231.50
                  Bill                      07/24/2019      1030137-00          08/23/2019                94.93
                  Bill                      07/24/2019      1030219-00          08/23/2019                76.09
                  Bill                      08/06/2019      1030219-01          09/05/2019                59.55
                         Total Multicraft, Inc.                                                          462.07
                       Paper Products, Inc.
                  Bill Pmt -Check     07/23/2010            17340                                         -90.13
                  Bill                11/12/2019            551649              12/12/2019                 87.42
                  Bill                11/20/2019            553027              12/20/2019                 93.96
                         Total Paper Products, Inc.                                                       91.25
                         Peoples Natural Gas
                  Sill                   08/06/2019         7131/9409           08/0512019                50.32
                  Bill                   06/26/2019         131                 10/30/2019                33.63
                  Bill                   11/26/2019         xx9409              11/26/2019               21 7.64
                  Bill                   11/26/2019         xx7131              11/26/2019               136.66
                         Total Peoples Natural Gas                                                       438.45

                       Pitney Bowes Global Financial Services
                  Sill Pint -Check    10/20/2015      20749                                              -111.70
                  ElI                06/26/2015       6395757-JN1 5             07/09/2015                111.70
                         Total Rtney Bcwes Global Financial Services                                        0.00
                      PNC Bank (Line of Credit)
                  Bill Pint -Check   D8/28/2014             20086                                        -300.00
                         Total PNC Bank (Line of Credit)                                                 -300.00




                                                                                                                           Page 3
           Case 19-22969-CMB                Doc 76        Filed 01/07/20 Entered 01/07/20 16:14:03             Desc Main
                                                         Document     Page 25 of 39
                                                  ALPHA SCREEN GRAPHICS, INC.
12)17119                                                  Unpaid Bills Detail
                                                           As of November 30, 2019

                            Type                  Date               Num          Due Date   Open Baiance
                        PNC Credit Card (Marks)(PNC)
                   Bill                06/30/2019                           05/30/2019             20,145.73
                         Total PNC Credit Card (Marks)(PNC)                                        20145.73
                         Shown Down Displays
                  Bill                05/16/2019             1634449        06/14/2019                118.22
                         Total Shown Down Displays                                                    118.22
                       Staples Credit Plan
                  Bill Pmt -Check      11/03/2017            online                                   -3085
                  Bill                 07/23/2019            7599           08/22/2019                 39.58
                         Total Staples Credit Plan                                                      8.72
                         Tekra Corporation
                                         05106/2019          618572         06105/2019                212.96
                         Total Tekra Corporation                                                      212.96
                       The Letterpress Shoppe,L.P.
                  Bill                 05/01/2019            66168          05/31/2019                 51.00
                  GUI                  06/04/2019            66327          07/04/2019                 9200
                         Total The Letterpress Shoppe,L.P.                                            143.00
                       The Printing Industry Assn. of W. PA
                  Bit Pmt -Check       01/05/2015       20275                                        -70026
                  Bill Pmt -Check      06/16/2016       21103                                      -3.342.44
                  EU Pmt -Check        08/05/20 i6      2 222                                      -3550.62
                  Bill Pml -Check      09/26/2019       127                                          -21022
                  Bill                 06/03/2019       june health ins     06/13/2019              2,500.00
                  Bill                 06/03/2019       June dental/vi...   06/13/2019                330.00
                  Bill                 10/03/2019       october             10/13/2019                 70.00
                  Bill                 10/03/2019      Sept                 10/13(2019                 70.00
                  Bill                 11/04/2019       october             11/14/2019                 7000
                  Biil                 11/04/2019       November            11/14/2019                 70.00
                         Total The Printing Industry Assn. of W. PA                                 4,693.74
                       True Value Hardware
                  Bill Pmt -Check     07/17/2019             22301                                     -0.20
                  Bill                08/20/2019             3839           08/20/2019                 2645
                  Bill                11/26/2019             4013           11/26/2019                  877
                  Bill                11/27/20Th             4017           11/27/2019                  3.59
                         Total True Value Hardware                                                     38.61
                         ULINE
                  Bill                      08/16/2019       110997597      09/15/2019                12891
                         Total ULINE                                                                  12891
                         Univar USA, Inc.
                  Bill                      08/16/2018                      09/15/2018              1,178.10
                         Total Univar USA. Inc.                                                     1,178.10
                  TOTAL                                                                            59,953.07




                                                                                                                       Paye 4
          Case 19-22969-CMB               Doc 76   Filed 01/07/20 Entered 01/07/20 16:14:03                     Desc Main
                                                  Document     Page 26 of 39
                                               ALPHA SCREEN GRAPHICS, INC.
   12/17/19                                                Open Invoices
                                                         As of November 30, 2019

                            Type                 Date       Num       Terms         Due Date   Aging   Upon Balance
                3D Creative Services
                   Payment                  10/29/2010     11865                                                 -0.10
                   Payment                  05/03/2012     12830                                                 -9.20
                Total 3D Creative Services
 c\fl’                                                                                                          -10.OD
                AccuTrex Products, Inc.
\ç—               Invoice               08)28/2019         61118                  08)28/2019      94             21.84
                Total AccuTrex Products, Inc.                                                                    21.84
                Adelaide LaFond
                  Payment                   06/27/2014                                                           -0.01
                Total Adelaide LaFord
                                                                                                                 -0 01
                Advance Sign Company
                  Payment            05/01/2019                                                               -170.00
               Total Advance Sign Company
                                                                                                              -170.00
               Andy Warhol Museun
                 Invoice                    11/13/2019     61350   1% 15/N...     12113/2019                 1,821.00
               Total Andy Warhol Museum                                       .
                                                                                                             1821.00
               Ashley Paulisick
                 Payment                    04/24/2014                                                           -0.52
               Total Ashley Paulisick
                                                                                                                 -0 52
               Aurora Property Management, Inc.
                 Invoice             11/19/2019           61370    COD            11/10/2019      11            42.80
               Total Aurora Property Management, Inc.
                                                                                                                42.80
               Avalotis Corporation
                 Invoice                    07/03/2019    60967    Due on r...    07’03/20i9     150            84,53
               Thial Avalotis Corporation
                                                                                                                84 53
               Bunelli, AnnMarie
                 Payment                    11/17/2008    142                                                   -9.56
               Total Buzzelli, AnnMarie
                                                                                                                 955
               Carnegie Museum o Art
                 Payment             12/17/2018           171612                                                -30.00
                 Invoice             11/22/2019           61374    1% 15/N...     12/22/2019                 5,680.00
               Total Carnegie Museum of Art
                                                                                                             5,650.00
               Carol Skinger
                  Payment                   08/1712015    1779                                                 -68.48
               Total Carol Skinger
                                                                                                               -68.48
               CBRE
                                            09/25)2019    61199    Net 30         10/25/2019     36          1,066.65
               Total CBRE
                                                                                                             1,054.65
               Champ Printing Company, Inc.
                 Payment            11/18/2015            39632                                               130.00
               Total Champ Printing Company, Inc
                                                                                                             -180.00




                                                                                                                         Page 1
       Case 19-22969-CMB                Doc 76 Filed 01/07/20 Entered 01/07/20 16:14:03                      Desc Main
                                              Document     Page 27 of 39
                                           ALPHA SCREEN GRAPHICS, INC.
12/17119                                                Open Invoices
                                                      As of November 30, 2019

                         Type                Date         Num       Terms        Due Date    Aging   Open Balance
             Children’s Museum of Pittsburgh
                Payment             09/11/2018                                                              -190.00
               Payment              08/19/2019          70936                                               -192,00
                Invoice             10110/2019          61247     Net 30 D...   11/09/2019      21           567.00
             Total Children’s Museum of Pittsburgr.                                                          lFi%.00
             Christopher Nemeth
               Payment                   12120/2017                                                          -9737
             Total Christopher Nemeth                                                                        9737
             Create Studio
                Payment                  11/09/2015                                                            -0.02
             Total Create Studio
                                                                                                               -0.02
            Creation Art Studio
               Payment                  05/27/2011      2267                                                  -0.25
            Total Creation Art Studio
                                                                                                              -0.25
            Custom Graphics
              Payment                   12108/2011      2940                                                  -0.14
              Discount                  11/21/2013                                                            -0.14
            Total Custom Graphics
                                                                                                              -0.26
            Debbie Koebler
              Payment                   09/14/2015                                                            -1.04
            Total Debbie Koehler                                                                              -1.96
            Denise Palguta
              Payment                   03126/2015                                                           -30 45
            Total Denise Palguta
                                                                                                             -30.45
            Doodles n Poodles r More
              Payment             07/18/2014                                                                  -6.00
            Total Doodles n Poodles n More
                                                                                                              -6.00
            Duane Cacali
              Payment                   07/24/2012                                                            -0.51
            Total Duane Cacali
                                                                                                              -0.01
            Eaton Corporation/Cutler-Hammer
               Payment              10/1912010          1200...                                              -1837
               Payment              11/03/2011                                                                -0.70
            Total Eaton Corporation/Cutler-Hammer
                                                                                                             -19,07
            EME
              Payment                   07/29/2015     19668                                                 -3 .50
            Total EME
                                                                                                             -31.50
            FeEx
               Payment                  03128/2019     3399...                                                -8.44
            Total FeEx
                                                                                                              -6.44
            Frame Foundry, Inc.
               Payment                  10/24/2011     10016                                                  -0.90
            Total Frame Foundry, Inc.
                                                                                                              -0.90




                                                                                                                       Page 2
           Case 19-22969-CMB              Doc 76     Filed 01/07/20 Entered 01/07/20 16:14:03                     Desc Main
                                                    Document     Page 28 of 39
                                                 ALPHA SCREEN GRAPHICS, NC.
12/17119                                                      Open Invoices
                                                            As of November 30, 2019

                             Type                  Date         Num        Terms       Due Date   Aging   Open Balance
                 Frank Bruno
                    Payment                    03105/2012     5325                                                  -0.04
                 Total Frank Bruno                                                                                  -0.04
                 Frick Art & History Canter
                    Payment               1012112019          5319                                                 -2475
                    Payment               11/15/2019          5437                                                  -7.94
                 total flick Au & History Center                                                                   32.69
                 Friends of Hatti
                    Payment                   06/15/2015      1315                                                -91.42
                Total Friends of Hatti                                                                            -91 4e
                 Graphic Arts Color Corpor
                   Payment              12123/2009            016680                                              -37.01
                    Payment             12/2812009            016710                                             -210.00
                Total Graphic Arts Color Corpor                                                                  -247.01
                Greg Rose
                   Invoice                    10125/2019      6112...   Net 30       11/24/2019       6            17.12
                Total Greg Rose                                                                                    17.12
                Grow Pittsburgh
                   Payment                    06/09/2009      1338                                                 -5.00
                Total Grow Pittsburgh
                                                                                                                   -5.00
                Gwen Parycek
                  Payment                     05/13/2016      744                                                  -i 00
                Total Gwen Parycek
                                                                                                                   -1.00
                Holly Reagan
                   Invoice                    10102/2019      61247     COD          10/02/2019      59           136%
                Total Holly Reagau
                                                                                                                  136.96
                Hunt Libary
                  Payment                     11/18/2008      033126                                               -6.23
                Total Hunt Libary
                                                                                                                   -6.23
                ileite Winn Lederer lllustrati.rn
                    Invoice               10/1017019         61266      1% 15/N,..   11/09/2019     21            25.00
                Total Ilene Winn Lederer Illustration
                                                                                                                  125.00
                Interstate Image Inc.
                   Payment                    02/27/2019                                                       -1,072.50
                Total Interstate Image Inc.
                                                                                                               -1,072.50
                Jewish Community Center
                   Payment           09/24/2018              66331                                               -185.00
                   Invoice           11108/2019              61371      Net 30       12108/2019                    8300
                  lnvoce             11/11/2019              61378      Net 30       12/11/2019                   211.00
                Total Jewish Community Cenler
                                                                                                                 109.00
                Jim Bruno
                   Invoice                    09/18/2019     61230                   09/1812019     73           267.50
                Total Jim Bruno
                                                                                                                 267.50




                                                                                                                            Page 3
           Case 19-22969-CMB               Doc 76        Filed 01/07/20 Entered 01/07/20 16:14:03                Desc Main
                                                        Document     Page 29 of 39
                                              ALPHA SCREEN GRAPHICS, INC.
12/17/19                                                    Open Invoices
                                                          As of November 30, 2019

                           Type                  Date         Num       Terms         Due Date   Aging   Open Balance
                 Joanne Dunn
                    Payment                06/27/2016       1883                                                   -006
                 Total Joanne Dunn                                                                                 -0.06
                 John Blumen
                    Payment                01/17/2019       8429                                                -136.03
                Total John Blumen                                                                               -136.00
                 Judy Robinson
                    Payment                 10/30/2017      1046                                                 -77.76
                Total Judy Robinson                                                                              -77.78
                 Kurt Holliday
                   Payment                  1 1/10;2008                                                            -2.00
                Total Kurt Holliday                                                                                -2.00
                 Larry Brandstetter
                    Payment                 10/16/2016      1850                                                -142.03
                Total Larry Brandstetter                                                                        -142.03
                 Lee Heckman
                    Invoice                08/12/2019       61072     Net 30        09/11/2019      60            25.00
                Total Lee Heckman                                                                                 25.00
                Lee Silverman
                   Payment                  10/11/2019      3631                                                 -23.54
                Total Lee Silverman                                                                              -23.54
                Les Reu
                   Payment                 12/05/2018                                                             -0.05
                Total Les Reu                                                                                      -0.05
                Leukemia & Lymphoma Society
                   Invoice          11/05/2019              61363     Due on r...   11/05/2019      25           336.00
                Total Leukemia & Lymphoma Society                                                                336.00
                Louis Snyder
                  Invoice                  11/02/2018       60113     COD           11/02/2018     393             0.99
                Total Louis Snyder                                                                                 0 99
                Maralynn Jacoby
                  Payment                  09/21/2017                                                           -284.02
                  Invoice                  10/30/2019       61324     Net 30        11129(2019       1           11960
                Total Maralynn Jacoby                                                                           -134.22
                Mastro Ice Company
                  Payment                  05/16/2019       39365                                                 -0.10
                Total Mastro Ice Company                                                                          -0.10
                Mellon Corporate Affairs
                  Invoice                09/24/2019         6107...   1% 15/N...    10/24/2019      37         1.27437
                Total Mellon Corporate Aftafro                                                                 1 .271.37
                Mike Wilson
                   Invoice                 10/04/2019       61279     COD/Cre...    10/04/2019      57           178.69
                Total Mike Wilson                                                                                178.69




                                                                                                                           Page 4
           Case 19-22969-CMB                Doc 76      Filed 01/07/20 Entered 01/07/20 16:14:03                       Desc Main
                                                       Document     Page 30 of 39
                                              ALPHA SCREEN GRAPHICS, INC.
12/17119                                                   Open Invoices
                                                         As of November 30, 2019

                            Type                Date        Num       Terms                 Due Date   Aging   Open Balance
                Miller Gallery
                   Payment                  05/31/2016                                                                -110.00
                   Credit Memo              0610612016     56739                          06/06/2016    1272           -65.00
                   lnvo!ce                  10/02)2019     61262    Net 30                11/01/2019      29           340.00
                Tcal Miller Gallery                                                                                    165.00
                 Molly Blasier
                   Invoice                  11/01/2019     61353    COD                   11/01/2019      29             1.75
                Total Molly Blasier                                                                                      1.75
                Nalco Company
                   Invoice                  11/19/2019     61370    Net 300.      .       12/19/2019                   49500
                Total Nalco Company                                                                                    495 00
                Neighborhood League
                  Payment                   07/07/2016                                                                -19500
                Total Neighborhood League                                                                             -19500
                Nolac
                  Invoice                   11/13/2019     61036    COD                   11/13/2019      17           428.00
                Total Nolac                                                                                            428.00
                OHM- LABS, INC.
                  Invoice                   07/19/2019     60960    1%10/Ne           .   07119/2019     134           110.00
                  Invoice                   07/26/2019     60994    1%10/Ne    ..         07/26/2019     127           115.00
                  Invoice                   07/26/2019     60993    1%10/Ne    ..         07126/20:9     127           130.00
                  Invoice                   1/19/2019      61377    1%10/Ne...            11/19/2019      11           12Q00
                Totai OHM- LABS, INC.                                                                                  475.00
                Patty lrrgang
                   Payment                  06/08/2017     1779                                                         -4.43
                Total Patty Irrgang                                                                                     4.43
                Patty Lipinski
                   Invoice                  08/20/2019     61105    Due on r...           08/20/2019     102           103.79
                Total Patty Lipinski                                                                                   103.79
                Paul Means
                   Payment                  09/16/2019     494                                                          -6.00
                Total Paul Means                                                                                        -6.00
                Peters Atheltic Assoc.
                   Credit Memo              01/14/2010     28635c                         01/14/2010    3607           7263
                rotal Peters Atheltic Assoc                                                                            -78.43
                Pittsburgh Public Schools.
                   Payment             01/08/2016          894391                                                     4$3,QQ
                Total Pittsburgh Public Schools.                                                                      -485.00
                Pittsburgh Terminal
                   Payment                  10/07/2013     1468                                                         -0.45
                Total Pittsburgh Terminal                                                                               -0.45
                Print Management, LLC
                   Invoice            10/16/2019          61246     Net 30                11/15/2019      15         3,331.00
                Total Print Management, LLC                                                                          3331,00




                                                                                                                                Page 5
           Case 19-22969-CMB             Doc 76    Filed 01/07/20 Entered 01/07/20 16:14:03                        Desc Main
                                                 Document      Page 31 of 39
                                              ALPHA SCREEN GRAPHICS, INC.
12/17119                                                  Open Invoices
                                                        As of November 30, 2019

                           Type                  Date      Num           Terms         Due Date   Aging   Open BaIaitc
                 Proforma Advanced Graphic Services
                    Payment           02/04/2013                                                                    -0.10
                    Payment           01/03/2017          1029    .,
                                                                                                                    -0.01
                Total Prolorma Advanced Graphic SeMces                                                              -0.11
                 Ramon Riley
                   Payment                 02/24/2017                                                             -450.00
                Total Ramon Riley                                                                                 -450.00
                 rebate.
                    Payment                05/02/2018     1060...                                                  -78 10
                    Payment                05/18/2018     384251                                                   -i3.37
                    Payment                0511812018     1408...                                                   _5.fl
                Total rebate                                                                                       -97.97
                Recovery
                  Payment                  06/22/2011     113137                                                 -100 00
                  Payment                  08/25/2011     117672                                                 -100.00
                Total Recovery                                                                                   -200 00
                Reliance Well Services LLC
                   Payment              Q7i01/2010        1940                                                     -33.00
                Total Reliance Well Services LLC                                                                   -33.00
                Rock Paper Sissors
                  Payment                  05/17/2016                                                           -1.25000
                Total Rock Paper Sissors                                                                        -1,250.00
                Sabom Productions
                  Payment                  08/16/2012                                                               -700
                  Payment                  11122/2019                                                              -2240
                Total Sabom Productions                                                                           -2940
                Sandra Moore
                  Invoice                  12/15/2009     27783        Due on r.,.   12/15/2009    3637           100.00
                  Credit Memo              01/22/2010     27783c                     01/22/2010    3599          -100.00
                Total Sandra Moore                                                                                  0.00
                Stacy lnnterst
                   Payment                 05/08/2014     1803                                                      -4.28
                Total Stacy lnnterst                                                                                -4.28
                Susan Tellish
                  Payment                  01/17/2014                                                              -004
                Total Susan Tell ish                                                                               -DO-I
                Tainmie Weiss
                   Payment                 12/22/2016                                                            -247,73
                Total Tammie Weiss                                                                               -247.73
                The Pittsburgh Golf Club
                   Payment              10/20/2014        14090                                                    -028
                Total The Pittsburgh Golf Club                                                                     -0.23
                The Sign Design
                   Invoice                 11113/2019    61356         Net 30        12/13!2019                   315.00
                Total The Sign Design                                                                             315.00




                                                                                                                            Page 6
           Case 19-22969-CMB             Doc 76    Filed 01/07/20 Entered 01/07/20 16:14:03                  Desc Main
                                                 Document      Page 32 of 39
                                              ALPHA SCREEN GRAPHICS, INC.
12117119                                                   Open Invoices
                                                         As of November 30, 2019

                           Type                 Date        Num        Terms     Due Date    Aging   Open Balance
                Thomas Schmidt
                  Payment                   08/28/2012     500216                                              -0.10
                Total Thomas Schmidt                                                                           -010
                Todd Gombar
                  Payment                   08/21/2012     1730                                                -0.44
                Total Todd Gombar                                                                              -0.44
                travelers ins
                   Payment                  12/08/2011     1573,..                                           49.00
                Total travelers ins                                                                          -79.00
                UBS Financial Services, Inc.
                  Payment               10/26/2010                                                             -0.10
                Total UBS Financial Services. Inc.                                                             -0.10
                United States Steel
                  Payment                   07/20/2015     0620...                                            -38.00
                Total United States S;tel                                                                    -38.00
                Vaughn Clay
                  Payment                   10/13/2014     8956                                                -0.98
                Total Vaughn Clay

                Venture Graphics
                  Payment                   03/23/2015     43736                                             -4800
                Total Venture Graphics                                                                       -48.00
                Verna Arnold
                   Payment                  03/18/2016                                                      -400.00
                Total Verna Arnold                                                                          -400.00
                Viking Woodworking LLC
                   Invoice           09/10/2019            61119     Net 30     10/10/2019      51           450.00
                Total Viking Woodworking LLC                                                                 450.00
                W.B. Mason
                  Invoice                   03/15/2018     59244     Net   30   04/14/2018     595            75.60
                  Invoice                   04/13/2018     59397     Net   30   05/13/2018     566           131.40
                  Invoice                   04/13/2018     59391     Net   30   05/13/2018     566           140.40
                  Invoice                   04/24/2018     59446     Net   30   05/24/2018     555            90.00
                  Invoice                   05/30/2018     59578     Net   30   05/29/2018     519            30.60
                  Invoice                   05/30/2018     59563     Net   30   06/29/2018     519            48.60
                  Invoice                   05/30/2018     59560     Net   30   06/29/2018     519            45.00
                  Invoice                   01/11/2019     60361     Net   30   02110/2019     293            7380
                  Invoice                   03/26/2019     60584     Net   30   04/25/2019     219           155.00
                  Invoice                   03131/2019     60657     Net   30   04/D0/2019     214            70.20
                  Invoice                   04/01/2019     60624     Net   30   05/01/2019     213           118 41)
                  Invoice                   04/11/2019     60672     Net   30   05/11/2019     203           63900
                  Invoice                   04/23/2019     60703     Net   30   05/2312019     191            25.90
                  Invoice                   03/05/2019     61057     Net   30   09/04/2019      87             7.40
                  Invoice                   08/05/2019     61061     Net   30   09/04/2019      87            61.05
                  Invoice                   08/06/2019     61022     Net   30   09105/2019      86            70.30
                  Invoice                   08/16/2019     61091     Net   30   09115/2019      76           194.25
                  Invoice                   08/28/2019     61144     Net   30   09/27/2019      64            2D 35
                  Invoice                   08/25/2019     61142     Net   30   09/27/2019      64            Od 80
                  Invoice                   08/28i2019     61145     Net   30   09/27/2019      64            44.40
                  Invoice                   08/28/2019     61164     Net   30   09/27/2019      64            61.05
                  Invoice                   08/28/2019     61141     Net   30   09/27/2019      64            57.35
                  Invoice                   10/28/2019     61296     Net   30   11/27/2019       3           272.00
                  Invoice                   11/15/2019     61387     Net   30   12/15/2019                    53.65
                  Invoice                   11/15/2019     61380     Net   30   12/15/20i9                    81.40

                                                                                                                       Page 7
           Case 19-22969-CMB           Doc 76       Filed 01/07/20 Entered 01/07/20 16:14:03           Desc Main
                                                   Document     Page 33 of 39
                                           ALPHA SCREEN GRAPHICS, INC.
12117119                                               Open Invoices
                                                     As of November 30, 2019

                              Type          Date        Num      Terms     Duo Date    Aging   Open Balance
                    Invoice             11119/2019     61395   Net   30   12119/2019                    49.95
                    Invoice             11/1912019     61388   Net   30   12/19/2019                    62.90
                    Invoice             11/19/2019     61398   Net   30   12119/2019                    37.00
                    Invoice             11121/2019     61396   Net   30   12/21/2019                    44.40
                 Total W.B. Mason                                                                    2.85025
                 Westrnoreland Museum of American 4rt
                   Payment            04/15/2019                                                       -31.00
                   Invoice            10/25/2019     61325     Net 30     11/27/2019       3            65.95
                 Total Westmoreland Museum of American Art                                              34.95
               TOTAL                                                                                13,736.98




                                                                                                                Page 8
      Case 19-22969-CMB       Doc 76    Filed 01/07/20 Entered 01/07/20 16:14:03     Desc Main
                                       Document     Page 34 of 39

                                 Alpha Screen Graphics Inc.
                                  594 Rolling Green Drive
                                   Bethel Park, PA 15102


                                           BALANCE SHEET
                                               ASSETS




                                                               11/30/2018           11/30/2019
Current Assets
   Petty Cash                                                    $     1,050.00             1,050.00
   Cash -Citizens                                                            .00            6,455.46
   Caah-P)IC 4201                                                       3,192.97                 .00
   Caah-Payroll                                                           447.75                 .00
   Payroll Security                                                    1,650.17               681.15
   PzC Petition AIR                                                    7,568,45             1.611:2
   Accounts Receivable                                                       .00          11,46647
   employee Advance                                                          .00              544.40
   Inventory                                                           2,096.00            2,096.00
                                                                      15,995.34           23,904,60

Fixed Assets
   Equipment                                                         785,232.60          785,232.60
   Accumulated oepreciation                                          (767,551.00)        (767,551.00)
   Accuu1ated knort!zation                                                   .00               94.00)
                                                                      17,681.60           17,587.60

Other Assets
   officer Loan                                                        1,522.56            1,402.44

TOTAL ASSETS                                                     $    35.19750       $    42,994.64
      Case 19-22969-CMB     Doc 76    Filed 01/07/20 Entered 01/07/20 16:14:03     Desc Main
                                     Document     Page 35 of 39

                               Alpha Screen Graphics Inc.
                                594 Rolling Green Drive
                                 Bethel Park, PA 15102


                                         BALANCE SHEET
                                     LIABILITIES A1 EQUITY




                                                             11/30/2018           11/30/2019
Current Liabilities
   Payroll taxes                                               $      1679.17      $        699.49
   Sales Tax                                                            423.55              124.95
   Pre Petition-A/P                                                  16,403.99         175956.92
   7.cCounte   Paya1e                                                       .00           9,97552
   PNC-I4ine of Credit                                               94, 944,44          97,835,65
   PNC CC 2055                                                      20,557.16           20,415.49
                                                                   136,008.31          304,008.03

Long-Term Liabilities
   Note LOC 45685 Printer                                           17,860.49           14,611.07

Total Liabilities                                                  153, 869.80         318, 619.10

Equity
   Capital Stock                                                    16,670.00           16,670.00
   Retained tarningo                                               (135,339.30)        (292,394.461
                                                                   (1:8,669.30)        (275,724.46)

TOTAL LIABILITIES AND EQUITY                                   $    35199.50       5    42,894.64
      Case 19-22969-CMB   Doc 76    Filed 01/07/20 Entered 01/07/20 16:14:03    Desc Main
                                   Document     Page 36 of 39

                             Alpha Screen Graphics Inc.
                              594 Rolling Green Drive
                               Bethel Park, PA 15102


                           STATEMENT OF RETAINED EAIWINGS




                                                           01/01/2018          01/01/2019
                                                           11/30/2018          11/30/2019

Balance at Beginning of Period                               s   (88399.94)     $(120,006.5b)
   Net Laos                                                      (46,939,36)     (172,387,96)

BALANCE AT END OF PERIOD                                     $(135,339.30)      $1292391.46)
       Case 19-22969-CMB        Doc 76           Filed 01/07/20 Entered 01/07/20 16:14:03                            Desc Main
                                                Document     Page 37 of 39

                                       Alpha Screen Graphics Inc.
                                        594 Rolling Green Drive
                                         Bethel Park, PA 15102


                                                STATEMENT OF INCOME



                            11/0 1/2 018                       11/01/2 019              01/01/2018                       0 1/01/2 0 19
                            11/30/2018 Dif                     11/30 /2 019             11/30/2018 flif                  11/30/2019
Revenue
   Inc 0.te                 S   26,862.28         -3176   5   23,666.75       100.00%   5 351,417.77        -60627   5 290,790.50    99,57%
   Income-Crate                         .00          -0              .00         .00                 .00      1246       1,245.73      .43
                                26,862.28         -3176       23686.15        100.00      351,417.77        -59382     292,036.23   100,00

Direct Costs
   Purchases                    13,111.26         -6606        6,505.58        27.47         14,779.10      153402     228,180,71    78,13
   Sub Contractor                       .00        4710        4,710.00        19.08          2,500.00        2210       4,710.00     1.61
                                13.11126          -1896       11,215.58        47.35         77,279.10      155612     232,890.71    79.75

Gross Profit                    13,751.02         -1260       12,471.17        52.65%    274,138.67        -214993      59,145.52    20,35%

Operating Expenses
   Automobile                      213 .75          —50          164,09          .69          2,453.05        -916       1,538.18          53
   Auto Lease                           .00           0                  00      .00            917,28        -917            .00      .00
   Rent                          5,400,00         -4000        1 , 400 00
                                                                     -          5.91         48, 600. 00    -18038      29,763.00    10.19
   Equipment Leasing               114.33           677          791.61         3.34          1,249.20        3096       4,344.72     1.49
   Equipment Repairs                26.43           -26                  00      .00              56.38         28          54.83
                                                                     -
                                                                                                                                       .03
   Dues & Subscriptions            160.40          —160              .00         .00          1,144.40        -422         722.00      .25
   Miscellaneous Expenses                  Do         0              .00         .00              43.00          2          45,00      .02
   Marketing                           ‘Co            0              .00         .00              10.55        -11            .00      .00
   Supplies                            .00            0              .00         .00          1,082.91         572       1,654.63      .57
   Website                                 30        69           69.00          .29                .00        452         451,60
                                       -
                                                                                                                                       .15
   Office Supplies               3,117.72         -2885          233.06          .98          8, 776.15      -5625       3,151,42     1.05
   postage                          62.11           189          251, 13        1-06          3, 056.70        522       3,578.63     1.23
   Payroll Taxes                   686.74          -368          319,24         1.35         11,727,52       -3219       0,508,54     2.91
   Payroll                       0, 976. 86       —4004        4,173.05       1762       139,095.78        —48383       90,712,33    31.06
   Miscellaneous Taxes             171.63           —58          116 .53         ‘49            969.89        -336         633,91      .22
   Lire Insurance                      .00            0              .00         .00              56.83         57            .00      .00
   Insurance                     5,286.02         -3361        1, 925.23        8.13         46,76L6l        -8401      38,360.70    13.34
   Employee Benefits                   ‘Co            0              .00          00          3,665.20       -3665            .00      .00
   Tclephcne                       612.48          -612              .00          00          7,585.25       -2541       5,043,99     1.73
   Travel                           16.60           -16              • 00         Cc            311.71        -298          14.00      .00
   Repairs & Maincanence           798.29          -658          139.96          -59         17, 074.34    -11210        5,864.25     2.01
   Advertising                     299.15          -299                  00       00            960.54         -37         923,25      .32
   Small Tools                             00         0              .00         .00            101.07        -101            .00      .00
   Employer 401K                    70,98            27           98.02          .41          4, 925.26     —2206        2,719.35      .93
   Accounting Fees                 165.00          —165              .00         .00          2,527.84      -1458       1,070.00       .37
   Bank Charges                     54.00           -51             3.00         .01            500.00         175         675,25      .23
   Credit card Fees                297. 58         -118          179.43          .76          2,549.69        -681       1,868.42      .64
   Legal Faea                          .00          650          650,00        2.74                  00     13150      13,150.00      4.50
   Meals & Entertainment            20.32           -28              .00         .00              90.69        -64          26.59      .01
   Utilities                       470.10          1453        1,923 .26       8.12      —    7,570.87       3636      11,196.96      3.83
                                27,030.89        -14594       12,436.61       52.50      313,064.51        -67764     226,100,15     77.42




                                                                                                                     Continued on page 2
      Case 19-22969-CMB        Doc 76         Filed 01/07/20 Entered 01/07/20 16:14:03                 Desc Main
                                             Document     Page 38 of 39

                                      Alpha Screen Graphics Inc.
                                       594 Rolling Green Drive
                                        Bethel Park, PA 15102


                                              STATEMENT OF INCOME
                                                     Page  2


Operating
 Income/ (Loss)            $   (13,279,67)      13314   $   34.56   .15%   $   39,725,84)    —127229   $(166.955.23)   -57.17%

Other Income & Expenses
    Sales Tax Ccr-issivn             2,37          -o        1.94   .01             43.60         -2          41.96       .31
    Miscellaneous Income              .00          -0         .00   .00            180.09       -lao            .oo       .00
    Interest Expense              (287.76)        288         .00   .00         (7,437.29)      1963      (5,474.69)    -1.07
                                  (285.39)        267        1.94   .01         (7,213.52)      1781      (5432.73)     -1.06

NET INCOME/ (Loss)         S (13,555.26)        13602   $   36.50   .15%   $   (45,939.36)   -125449   $(172,387.96)   -59.03%
Case 19-22969-CMB       Doc 76    Filed 01/07/20 Entered 01/07/20 16:14:03    Desc Main
                                 Document     Page 39 of 39



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:

  ALPHA SCREEN GRAPHICS, INC.,                     Bankruptcy No. 19-22969-CMB

           Debtor,                                 Chapter 11

                                                   Document No.



                                  CERTIFICATE OF SERVICE

           Robert 0 Lampl, John P. Lacher, David L. Fuchs and Ryan J. Cooney, hereby

  certify, that on the 7th     day of January, 2020, 2019, a true and correct copy of the

  foregoing MONTHLY OPERATING REPORT was served on the following (via electronic

  service):

  Office of the U.S. Trustee
  970 Liberty Center
  1001 Liberty Avenue
  Pittsburgh, PA 15222


  Date: January 7. 2020                                  /slRobert 0 Lampl
                                                         ROBERTO LAMPL
                                                         PA ID. #19809
                                                         JOHN P. LACHER
                                                         PA ID, #62297
                                                         DAVID L. FUCHS
                                                         PA ID. #205694
                                                         RYAN J, COONEY
                                                         PA ID. #319213
                                                         223 Fourth Avenue, 4th Floor
                                                         Pittsburgh, PA 15222
                                                         (412) 392-0330 (phone)
                                                         (412) 392-0335 (facsimile)
                                                         Email: rIampI(älampIlaw.com
